





STATE STREET CORPORATION
2017 STOCK INCENTIVE PLAN
1.Purpose
The purpose of this 2017 Stock Incentive Plan (the “Plan”) of State Street
Corporation, a Massachusetts corporation (the “Company”), is to advance the
interests of the Company’s shareholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
the interests of such persons with those of the Company’s shareholders. Except
where the context otherwise requires, the term “Company” shall include any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”).
2.    Eligibility
All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as the terms consultants and advisors are defined
and interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form) are eligible to be
granted Awards (as defined below) under the Plan. Each person who is granted an
Award under the Plan is deemed a “Participant.” The Plan provides for the
following types of awards, each of which is referred to as an “Award”: Options
(as defined in Section 5), SARs (as defined in Section 6), Restricted Stock (as
defined in Section 7), RSUs (as defined in Section 7) and Other Stock-Based
Awards (as defined in Section 8). Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.
3.    Administration and Delegation
(a)    Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may construe and interpret the terms
of the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award. All actions and decisions by the Board with respect to the
Plan and any Awards shall be made in the Board’s discretion and shall be final
and binding on all persons having or claiming any interest in the Plan or in any
Award.


-1-





--------------------------------------------------------------------------------







(b)    Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee. During such time as the common stock, $1.00 par value per
share, of the Company (the “Common Stock”) is registered under the Securities
Exchange Act of 1934 (the “Exchange Act”), the Board shall appoint one such
Committee of not less than two members, each member of which shall be an
independent director under applicable stock exchange rules, an “outside
director” within the meaning of Section 162(m) of the Code or any successor
provision thereto, and the regulations thereunder (“Section 162(m)”) and a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act.
(c)    Delegation of Granting and Other Authority. The Board or a Committee may
delegate to (1) one or more of its members such of its duties, powers and
responsibilities as it may determine; (2) to one or more officers of the Company
the power and authority to grant or to allocate, consistent with the
requirements of Chapter 156D of the Massachusetts General Laws and subject to
such limitations under the Plan or as the Board or the Committee may impose,
Awards among such persons (other than to any “executive officer” of the Company
(as defined by Rule 3b-7 under the Exchange Act) or to any “officer” of the
Company (as defined by Rule 16a-1(f) under the Exchange Act)) eligible to
receive Awards under the Plan as such delegated member or members of the Board
or the Committee or officer or officers of the Company determine consistent with
such delegation; and (3) to such employees or other persons as it determines
such ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, references in the Plan to the “Board” shall
mean the delegate to the extent that the Board’s powers or authority under the
Plan have been delegated to such person.
(d)    Awards to Non-Employee Directors. Awards to non-employee directors will
be granted and administered by a Committee, all of the members of which are
independent directors as defined by Section 303A.02 of the New York Stock
Exchange Listed Company Manual.
4.    Stock Available for Awards
(a)    Number of Shares; Share Counting.
(1)    Authorized Number of Shares. Awards may be made under the Plan (any or
all of which Awards may be in the form of Incentive Stock Options (as defined in
Section 5(b)) for such number of shares of Common Stock as is equal to the sum
of:
(A) 8,300,000 shares of Common Stock; plus


(B) such additional number of shares of Common Stock (up to 28,500,000 shares)
as is equal to the sum of (x) the number of shares of Common Stock reserved for
issuance under the Company’s 2006 Equity Incentive Plan, as amended (the
“Existing Plan”) that remain available for grant under the Existing


-2-





--------------------------------------------------------------------------------







Plan immediately prior to the Company’s 2017 Annual Meeting of Shareholders and
(y) the number of shares of Common Stock subject to awards granted under the
Existing Plan which awards expire, terminate or are otherwise surrendered,
canceled, forfeited or repurchased by the Company at their original issuance
price pursuant to a contractual repurchase right (subject, however, in the case
of Incentive Stock Options to any limitations of the Code).
Shares of Common Stock issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.
(2)    Share Counting. For purposes of counting the number of shares available
for the grant of Awards under the Plan under this Section 4(a) and under the
sublimits contained in Section 4(b)(2):
(A)    all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan and against
the sublimits contained in Section 4(b)(2); provided, however, that (i) SARs
that may be settled only in cash shall not be so counted and (ii) if the Company
grants an SAR in tandem with an Option for the same number of shares of Common
Stock and provides that only one such Award may be exercised (a “Tandem SAR”),
only the shares covered by the Option, and not the shares covered by the Tandem
SAR, shall be so counted, and the expiration of one in connection with the
other’s exercise will not restore shares to the Plan;
(B)    if any Award (i) expires or is terminated, surrendered or canceled
without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right), or (ii) results in any Common Stock not being
issued (including as result of an SAR that was settleable either in cash or in
stock actually being settled in cash), the unused Common Stock covered by such
Award shall again be available for the grant of Awards. Further, shares of
Common Stock delivered (either by actual delivery, attestation or net exercise)
to the Company by a Participant to exercise an Award or to satisfy any tax
withholding obligations in accordance with Section 11(d) (including shares
retained from the Award creating the tax obligation) shall be added back to the
number of shares of Common Stock available for the future grant of Awards,
provided that no more than the number of shares used to satisfy the statutory
minimum tax withholding obligation shall be added back to the Plan pursuant to
this section 4(a)(2)(B). However, (1) in the case of Incentive Stock Options,
the foregoing shall be subject to any limitations under the Code, (2) in the
case of the exercise of an SAR, the number of shares counted against the shares
available under the Plan and against the sublimits contained in Section 4(b)(2)
shall be the full number of shares subject to the SAR multiplied by the
percentage of the SAR actually exercised, regardless of the number of shares
actually used to settle such SAR upon exercise and (3) the shares covered by a
Tandem SAR shall not again become available for grant upon the expiration or
termination of such Tandem SAR; and


-3-





--------------------------------------------------------------------------------







(C)    shares of Common Stock repurchased by the Company on the open market
using the proceeds from the exercise of an Award shall not increase the number
of shares available for future grant of Awards.
(b)    Sublimits. Subject to adjustment under Section 10, the following
sublimits on the number of shares subject to Awards shall apply:
(1)    Section 162(m) Per-Participant Limits. The maximum number of shares of
Common Stock with respect to which Options may be granted to any person in any
calendar year and the maximum number of shares of Common Stock subject to SARs
granted to any person in any calendar year shall each be 2,000,000, and the
maximum number of shares of Common Stock subject to other Awards granted to any
person in any calendar year shall be 2,000,000. The per-Participant limits
described in this Section 4(b)(1) shall be construed and applied consistently
with Section 162(m).
(2)     Limit Applicable to Non-Employee Directors. In any calendar year, the
sum of cash compensation paid to any non-employee director for service as a
director (“Director Cash Compensation”) and the value of Awards under the Plan
made to such non-employee director (calculated based on the grant date fair
value of such Awards for financial reporting purposes) (“Director Equity
Compensation”) shall not exceed $1,500,000. The Board may make exceptions to
this limit for individual non-employee directors in extraordinary circumstances,
as the Committee may determine in its discretion, provided that the non-employee
director receiving such additional compensation may not participate in the
decision to award such compensation. For purposes of this Section 4(b)(2),
Director Cash Compensation and Director Equity Compensation in any calendar year
shall include any amounts or grants that would have been paid or made, as
applicable, to a particular non-employee director absent such director’s
election to defer such compensation pursuant to any arrangement or plan of the
Company permitting deferral of such compensation.
(c)    Substitute Awards. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a)(1) or any sublimits contained in the Plan,
except as may be required by reason of Section 422 and related provisions of the
Code.
5.    Stock Options  
(a)    General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as the Board considers
necessary or advisable.


-4-





--------------------------------------------------------------------------------







(b)    Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of State Street Corporation,
any of State Street Corporation’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Code, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code. An Option that is not intended to
be an Incentive Stock Option shall be designated a “Nonstatutory Stock Option.”
The Company shall have no liability to a Participant, or any other person, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option.
(c)    Exercise Price. The Board shall establish the exercise price of each
Option or the formula by which such exercise price will be determined. The
exercise price shall be specified in the applicable Option agreement. The
exercise price shall not be less than 100% of the Grant Date Fair Market Value
(as defined below) of the Common Stock on the date the Option is granted;
provided that if the Board approves the grant of an Option with an exercise
price to be determined on a future date, the exercise price shall be not less
than 100% of the Grant Date Fair Market Value on such future date. “Grant Date
Fair Market Value” of a share of Common Stock for purposes of the Plan will be
determined as follows:
(1)    if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant; or
(2)    if the Common Stock does not trade on any such exchange, the average of
the closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or
(3)    if the Common Stock is not publicly traded, the Board will determine the
Grant Date Fair Market Value for purposes of the Plan using any measure of value
it determines to be appropriate (including, as it considers appropriate, relying
on appraisals) in a manner consistent with the valuation principles under Code
Section 409A, except as the Board may expressly determine otherwise.
For any date that is not a trading day, the Grant Date Fair Market Value of a
share of Common Stock for such date will be determined by using the closing sale
price or average of the bid and asked prices, as appropriate, for the
immediately preceding trading day and with the timing in the formulas above
adjusted accordingly. The Board can substitute a particular time of day or other
measure of “closing sale price” or “bid and asked prices” if appropriate because
of exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.
The Board has sole discretion to determine the Grant Date Fair Market Value for
purposes of the Plan, and all Awards are conditioned on the participants’
agreement that the Board’s determination is conclusive and binding even though
others might make a different determination.


-5-





--------------------------------------------------------------------------------







(d)    Duration of Options. Subject to the provisions of the Plan, each Option
shall be exercisable at such times and subject to such terms and conditions as
the Board may specify in the applicable Option agreement; provided, however,
that no Option will be granted with a term in excess of 10 years.
(e)    Exercise of Options. Options may be exercised by delivery to the Company
of a notice of exercise in a form (which may be electronic) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company as soon as practicable following exercise.
(f)    Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
(1)    in cash or by check, payable to the order of the Company;
(2)    except as may otherwise be provided in the applicable Option agreement or
approved by the Board, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;
(3)    to the extent provided for in the applicable Option agreement or approved
by the Board, by delivery (either by actual delivery or attestation) of shares
of Common Stock owned by the Participant valued at their fair market value
(valued in the manner determined by (or in a manner approved by) the Board),
provided (i) such method of payment is then permitted under applicable law, (ii)
such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
(4)    to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board, by delivery of a notice of “net exercise” to
the Company, as a result of which the Participant would receive (i) the number
of shares underlying the portion of the Option being exercised, less (ii) such
number of shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the fair market value of the Common
Stock (valued in the manner determined by (or in a manner approved by) the
Board) on the date of exercise;
(5)    to the extent permitted by applicable law and provided for in the
applicable Option agreement or approved by the Board, by payment of such other
lawful consideration as the Board may determine; or
(6)    by any combination of the above permitted forms of payment.


-6-





--------------------------------------------------------------------------------







(g)    Limitation on Repricing. Unless such action is approved by the Company’s
shareholders, the Company may not (except as provided for under Section 10): (1)
amend any outstanding Option granted under the Plan to provide an exercise price
per share that is lower than the then-current exercise price per share of such
outstanding Option, (2) cancel any outstanding option (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the canceled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current fair market value of the Common
Stock (valued in the manner determined by (or in a manner approved by) the
Board), or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the New York Stock Exchange.
(h)    No Reload Options. No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.
6.    Stock Appreciation Rights
(a)    General. The Board may grant Awards consisting of stock appreciation
rights (“SARs”) entitling the holder, upon exercise, to receive an amount of
Common Stock or cash or a combination thereof (such form to be determined by the
Board) determined by reference to appreciation, from and after the date of
grant, in the fair market value of a share of Common Stock (valued in the manner
determined by (or in a manner approved by) the Board) over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date.
(b)    Measurement Price. The Board shall establish the measurement price of
each SAR and specify it in the applicable SAR agreement. The measurement price
shall not be less than 100% of the Grant Date Fair Market Value of the Common
Stock on the date the SAR is granted; provided that if the Board approves the
grant of an SAR effective as of a future date, the measurement price shall be
not less than 100% of the Grant Date Fair Market Value on such future date.
(c)    Duration of SARs. Subject to the provisions of the Plan, each SAR shall
be exercisable at such times and subject to such terms and conditions as the
Board may specify in the applicable SAR agreement; provided, however, that no
SAR will be granted with a term in excess of 10 years.
(d)    Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.
(e)    Limitation on Repricing. Unless such action is approved by the Company’s
shareholders, the Company may not (except as provided for under Section 10): (1)
amend any outstanding SAR granted under the Plan to provide a measurement price
per share that is lower


-7-





--------------------------------------------------------------------------------







than the then-current measurement price per share of such outstanding SAR, (2)
cancel any outstanding SAR (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan (other than Awards granted
pursuant to Section 4(c)) covering the same or a different number of shares of
Common Stock and having a measurement price per share lower than the
then-current measurement price per share of the cancelled SAR, (3) cancel in
exchange for a cash payment any outstanding SAR with a measurement price per
share above the then-current fair market value of the Common Stock (valued in
the manner determined by (or in a manner approved by) the Board), or (4) take
any other action under the Plan that constitutes a “repricing” within the
meaning of the rules of the NYSE.
(f)    No Reload SARs. No SAR granted under the Plan shall contain any provision
entitling the Participant to the automatic grant of additional SARs in
connection with any exercise of the original SAR.
7.    Restricted Stock; RSUs
(a)    General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests or is settled by the
Company (“RSUs”).
(b)    Terms and Conditions for Restricted Stock and RSUs. Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
Restricted Stock and RSUs, including the conditions for vesting and repurchase
(or forfeiture) and the issue price, if any.
(c)    Stock Certificates; Dividends. The Company may require that any stock
certificates issued in respect of shares of Restricted Stock, as well as
dividends or distributions paid on such Restricted Stock, shall be deposited in
escrow by the Participant, together with a stock power endorsed in blank, with
the Company (or its designee). At the expiration of the applicable vesting,
forfeiture and / or restriction periods, the Company (or such designee) shall
deliver the certificates no longer subject to such restrictions as well as any
dividends or other distributions to the Participant or if the Participant has
died, to his or her Designated Beneficiary. “Designated Beneficiary” means (i)
the beneficiary designated, in a manner determined by the Board, by a
Participant to receive amounts due or exercise rights of the Participant in the
event of the Participant’s death or (ii) in the absence of an effective
designation by a Participant, the Participant’s estate.
(d)    Additional Provisions Relating to RSUs.
(1)    Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each RSU, the Participant shall be entitled
to receive from the Company the number of shares of Common Stock specified in
the Award agreement or (if so


-8-





--------------------------------------------------------------------------------







provided in the applicable Award agreement or otherwise determined by the Board)
an amount of cash equal to the fair market value (valued in the manner
determined by (or in a manner approved by) the Board) of such number of shares
or a combination thereof. The Board may provide that settlement of RSUs shall be
deferred, on a mandatory basis or at the election of the Participant, in a
manner that complies with Section 409A of the Code or any successor provision
thereto, and the regulations thereunder (“Section 409A”).
(2)    Voting Rights. A Participant shall have no voting rights with respect to
any RSUs.
8.    Other Stock-Based Awards
(a)    General. The Board may grant other Awards of shares of Common Stock, and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, shares of Common Stock or other property (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
shall determine.
(b)    Terms and Conditions. Subject to the provisions of the Plan, the Board
shall determine the terms and conditions of each Other Stock-Based Award,
including any purchase price applicable thereto.
9.    Performance Awards.
(a)    Grants. Restricted Stock, RSUs and Other Stock-Based Awards under the
Plan may be made subject to the achievement of performance goals pursuant to
this Section 9 (“Performance Awards”).
(b)    Committee. Grants of Performance Awards to any Covered Employee (as
defined below) intended to qualify as “performance-based compensation” under
Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or a subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be treated as referring to such Committee (or subcommittee). “Covered
Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a “covered employee” under Section 162(m)(3) of
the Code.
(c)    Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following, which may be


-9-





--------------------------------------------------------------------------------







determined pursuant to generally accepted accounting principles (“GAAP”) or on a
non-GAAP basis, as determined by the Committee (the “Performance Measures”):
i) earnings or earnings per share
ii) return on equity
iii) return on assets
iv) return on capital
v) cost of capital
vi) total stockholder return
vii) revenue
viii) market share
ix) quality/service
x) organizational development
xi) strategic initiatives (including acquisitions or dispositions)
 
xii) risk control
xiii) expense
xiv) operating leverage
xv) operating fee leverage
xvi) capital ratios
xvii) liquidity ratios
xviii) income
xix) comprehensive capital analysis and review (CCAR)
xx) other regulatory-related metric

Such goals may reflect absolute entity or business unit performance or a
relative comparison to the performance of a peer group of entities or other
external measure of the selected performance criteria and may be absolute in
their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated. The Performance Measures: (x) may
vary by Participant and may be different for different Awards; (y) may be
particular to a Participant or the department, branch, line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Committee; and (z) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.
(d)    Adjustments to Performance Measures. The Committee may provide, no later
than the deadline for establishing the Performance Measures for a year, that one
or more of the Performance Measures applicable to an Award or Awards for such
year will be adjusted in an objectively determinable manner to reflect events
(for example, but without limitation, acquisitions, dispositions, joint ventures
or restructurings, expenses associated with acquisitions, dispositions, joint
ventures or restructurings, amortization of purchased intangibles associated
with acquisitions, impact (dilution and expenses) of securities issuances (debt
or equity) to finance, or in contemplation of, acquisitions or ventures, merger
and integration expenses, changes in accounting principles or interpretations,
changes in tax law or financial regulatory law, impairment charges, fluctuations
in foreign currency exchange rates, charges for restructuring or rationalization
programs (e.g., cost of workforce reductions, facilities or lease abandonments,
asset impairments), one-time insurance claims payments, extraordinary and/or
non-recurring items, litigation, regulatory matter or tax rate changes)
occurring during the year that affect the applicable Performance Measure.
(e)    Adjustments to Performance-Based Compensation. Notwithstanding any
provision of the Plan, with respect to any Performance Award that is intended to
qualify as Performance-Based Compensation, the Committee may adjust downwards,
but not upwards, the number of shares payable pursuant to such Award, and the
Committee may not waive the


-10-





--------------------------------------------------------------------------------







achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.
(f)    Other. The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation. With respect to any Performance Award that is intended to qualify
as Performance-Based Compensation, the Plan and such Award will be construed to
the maximum extent permitted by law in a manner consistent with qualifying such
Award for such exception. With respect to such Performance Awards, the Committee
will preestablish, in writing, one or more specific performance measures no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the
Performance Award as Performance-Based Compensation). Prior to grant, vesting or
payment of such Performance Award, as the case may be, the Committee will
certify whether the applicable performance measures have been attained and such
determination will be final and conclusive. No Performance Award that is
intended to qualify as Performance-Based Compensation may be granted after the
first meeting of the shareholders of the Company held in 2022 until the
performance measures set forth in Section 9(c) (as originally approved or as
subsequently amended) have been resubmitted to and reapproved by the
shareholders of the Company in accordance with the requirements of Section
162(m), unless such grant is made contingent upon such approval.
10.    Adjustments for Changes in Common Stock and Certain Other Events
(a)    Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan, (ii)
the share counting rules and sublimits set forth in Sections 4(a) and 4(b),
(iii) the number and class of securities and exercise price per share of each
outstanding Option, (iv) the share and per-share provisions and the measurement
price of each outstanding SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding award of Restricted Stock
and (vi) the share and per-share-related provisions and the purchase price, if
any, of each outstanding RSU and each Other Stock-Based Award, shall be
equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
(b)    Covered Transactions and Change in Control.


-11-





--------------------------------------------------------------------------------







(1)    Definitions.
(i)
A “Covered Transaction” shall mean:

(A)
a consolidation, merger, or similar transaction or series of related
transactions, including a sale or other disposition of stock, in which the
Company is not the surviving corporation or which results in the acquisition of
all or substantially all of the Company’s then outstanding Common Stock by a
single person or entity or by a group of persons and/or entities acting in
concert;

(B)
a sale or transfer of all or substantially all the Company’s assets; or

(C)
a dissolution or liquidation of the Company.

Where a Covered Transaction involves a tender offer that is reasonably expected
to be followed by a merger described in clause (A) (as determined by the Board),
the Covered Transaction shall be deemed to have occurred upon consummation of
the tender offer.
(ii)
A “Change in Control ” shall mean:

(A)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (I) the then-outstanding shares of Common Stock (the
“Outstanding Company Common Stock”) or (II) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following acquisitions of Outstanding Company Common
Stock and Outstanding Company Voting Securities: (W) any acquisition directly
from the Company, (X) any acquisition by the Company, (Y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (Z) any acquisition by any
Person pursuant to a



-12-





--------------------------------------------------------------------------------







transaction which complies with clauses (I), (II) and (III) of subsection (C) of
this definition;
(B)
individuals who, as of the effective date of the Plan, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a member of the Board
subsequent to such effective date, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; but, provided further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board; or

(C)
consummation by the Company of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company
(“Business Combination”); excluding, however, such a Business Combination
pursuant to which (I) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in



-13-





--------------------------------------------------------------------------------







substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (II) no Person (other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or such corporation resulting from
such Business Combination) will beneficially own, directly or indirectly, 25% or
more of, respectively, the outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed with
respect to the Company prior to the Business Combination and (III) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
(D)
the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company;

provided, that, to the extent necessary to ensure compliance with the
requirements of Section 409A, where applicable, an event described above shall
be treated as a Change in Control only if it also constitutes or results in a
change in ownership or control of the Company, or a change in ownership of
assets of the Company, described in Section 409A.
(iii)
“Cause” shall mean:

(A)
If the Participant is party to an employment or similar agreement with the
Company that contains a definition of “Cause,” that definition shall apply for
purposes of the Plan.



-14-





--------------------------------------------------------------------------------







(B)
Otherwise, “Cause” shall mean any (I) willful failure by the Participant, which
failure is not cured within 30 days of written notice to the Participant from
the Company, to perform his or her material responsibilities to the Company or
(II) willful misconduct by the Participant which is materially injurious to the
Company.

For purposes of this definition of “Cause,” reference to the “Company” shall
include the acquiror or survivor (or an affiliate of the acquiror or survivor)
in the applicable Change in Control.
(iv)
“Good Reason” shall mean:

(A)
If the Participant is party to an employment or similar agreement with the
Company that contains a definition of “Good Reason,” that definition shall apply
for purposes of the Plan.

(B)
Otherwise, “Good Reason” shall mean any significant diminution in the
Participant’s duties, authority, or responsibilities from and after such Change
in Control, as the case may be, or any material reduction in the base
compensation payable to the Participant from and after such Change in Control,
as the case may be, or the relocation of the place of business at which the
Participant is principally located to a location that is greater than 50 miles
from its location immediately prior to such Change in Control. Notwithstanding
the occurrence of any such event or circumstance, such occurrence shall not be
deemed to constitute Good Reason unless (I) the Participant gives the Company
the notice of termination no more than 90 days after the initial existence of
such event or circumstance, (II) such event or circumstance has not been fully
corrected and the Participant has not been reasonably compensated for any losses
or damages resulting therefrom within 30 days of the Company’s receipt of such
notice and (III) the Participant’s termination of Employment occurs within six
months following the Company’s receipt of such notice.



-15-





--------------------------------------------------------------------------------







For purposes of this definition of “Good Reason,” reference to the “Company”
shall include the acquiror or survivor (or an affiliate of the acquiror or
survivor) in the applicable Change in Control.
(v)
“Employment” shall mean a Participant’s employment or other service relationship
with the Company and its subsidiaries. Employment will be deemed to continue,
unless the Board expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 1 to the Company or its subsidiaries. If a Participant’s employment or
other service relationship is with a subsidiary of the Company and that entity
ceases to be a subsidiary, the Participant’s Employment will be deemed to have
terminated when the entity ceases to be subsidiary of the Company unless the
Participant transfers Employment to the Company or its remaining subsidiaries.

(2)    Effect on Awards.
(i)
Covered Transactions. Except as otherwise provided in an Award, the following
provisions shall apply in the event of a Covered Transaction:

(A)
Assumption or Substitution. If the Covered Transaction is one in which there is
an acquiring or surviving entity, the Board may provide for the assumption of
some or all outstanding Awards or for the grant of new awards in substitution
therefor by the acquiror or survivor or an affiliate of the acquiror or
survivor.

(B)
Cash-Out of Awards. If the Covered Transaction is one in which holders of Common
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), the Board may provide for payment (a “cash-out”),
with respect to some or all Awards, equal in the case of each affected Award to
the excess, if any, of (A) the fair market value of one share of Common Stock
(as determined by the Board in its reasonable discretion) times the number of
shares of Common Stock subject to the Award, over (B) the aggregate exercise or
purchase price, if any, under the Award (in the case of an SAR, the aggregate
base price above which appreciation is measured), in each case



-16-





--------------------------------------------------------------------------------







on such payment terms (which need not be the same as the terms of payment to
holders of Common Stock) and other terms, and subject to such conditions, as the
Board determines.
(C)
Acceleration of Certain Awards. If the Covered Transaction (whether or not there
is an acquiring or surviving entity) is one in which there is no assumption,
substitution or cash-out, each Award requiring exercise will become fully
exercisable, each Award of Restricted Stock will become fully vested and the
delivery of shares of Common Stock deliverable under each outstanding award of
RSUs, Performance Awards (to the extent consisting of RSUs) and Other
Stock-Based Awards will be accelerated and such shares will be delivered, prior
to the Covered Transaction, in each case on a basis that gives the holder of the
Award a reasonable opportunity, as determined by the Board, following exercise
of the Award or the delivery of the shares, as the case may be, to participate
as a shareholder in the Covered Transaction.

(D)
Termination of Awards Upon Consummation of Covered Transaction. Each Award
(unless assumed or substituted pursuant to Section 10(b)(2)(i)(A) above), other
than outstanding shares of Restricted Stock (which shall be treated in the same
manner as other shares of Common Stock, subject to Section 10(b)(2)(i)(E)
below), will terminate upon consummation of the Covered Transaction.

(E)
Additional Limitations. Any share of Common Stock delivered pursuant to Section
10(b)(2)(i)(A) or Section 10(b)(2)(i)(C) above with respect to an Award may, in
the discretion of the Board, contain such restrictions, if any, as the Board
deems appropriate to reflect any performance or other vesting conditions to
which the Award was subject. In the case of Restricted Stock, the Board may
require that any amounts delivered, exchanged or otherwise paid in respect of
such Common Stock in connection with the Covered Transaction be placed in escrow
or otherwise made subject to such



-17-





--------------------------------------------------------------------------------







restrictions as the Board deems appropriate to carry out the intent of the Plan.
(ii)
Change in Control. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:

(A)
Acceleration of Options and SARs; Effect on Other Awards. If, on or prior to the
first anniversary of the consummation of the Change in Control, the
Participant’s Employment with the Company is terminated for Good Reason by the
Participant or is terminated without Cause by the Company, all Options and SARs
outstanding as of the date such Change in Control is consummated and which are
not then exercisable shall become exercisable to the full extent of the original
grant, all shares of Restricted Stock which are not otherwise vested shall vest,
and Performance Awards granted hereunder shall vest to the extent set forth in
the applicable Award agreement.

(B)
Restriction on Application of Plan Provisions Applicable in the Event of
Termination of Employment. After a Change of Control, Options and SARs granted
under Section 10(b)(2)(i)(A) as substitution for existing Awards shall remain
exercisable following a termination of Employment (other than termination by
reason of death, disability (as determined by the Company) or retirement (as
defined in the Award)) for the lesser of (I) a period of seven (7) months, or
(II) the period ending on the latest date on which such Option or SAR could
otherwise have been exercised.

(C)
Restriction on Amendment. In connection with or following a Change in Control,
the Board may not impose additional conditions upon exercise or otherwise amend
or restrict any Award, or amend the terms of the Plan in any manner adverse to
the holder thereof, without the written consent of such holder.

11.    General Provisions Applicable to Awards
(a)    Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by a Participant, either
voluntarily or by operation of law,


-18-





--------------------------------------------------------------------------------







except by will or the laws of descent and distribution or, other than in the
case of an Incentive Stock Option, pursuant to a qualified domestic relations
order, and, during the life of the Participant, shall be exercisable only by the
Participant; provided, however, that, except with respect to Awards subject to
Section 409A, the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if the Company would be
eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed transferee;
provided further, that the Company shall not be required to recognize any such
permitted transfer until such time as such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of the Award. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 11(a) shall be deemed to restrict a transfer to the Company.
(b)    Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
(c)    Termination of Status. Unless the Board expressly provides otherwise,
immediately upon the cessation of a Participant’s Employment (as defined in
Section 10(b)(1)(v)), (i) each Award requiring exercise that is then held by the
Participant or by the Participant’s permitted transferees, if any, will cease to
be exercisable and will terminate, and (ii) all other Awards that are then held
by the Participant or by the Participant’s permitted transferees, if any, to the
extent not already vested will be forfeited, except that:
(1)    subject to (2) and (3) below, all Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment with the Company, to the
extent then exercisable, will remain exercisable for the lesser of (i) a period
of three months and (ii) the period ending on the latest date on which such
Option or SAR could have been exercised without regard to this Section 11(c),
and will thereupon terminate;
(2)    all Options and SARs held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the Participant’s death, to the extent
then exercisable, will remain exercisable for the lesser of (i) the one year
period ending with the first anniversary of the Participant’s death and (ii) the
period ending on the latest date on which such Option or SAR could have been
exercised without regard to this Section 11(c), and will thereupon terminate;
and
(3)    all Options and SARs held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment with the Company will immediately terminate upon such cessation if
the Board in its sole discretion determines that such cessation of Employment
has resulted for reasons which cast such discredit on the Participant as to
justify immediate termination of the Award.


-19-





--------------------------------------------------------------------------------







(d)    Withholding. The Participant must satisfy all applicable federal, state,
and local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may elect to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise. If provided for in an Award or approved by the Board, a Participant
may satisfy the tax obligations in whole or in part by delivery (either by
actual delivery or attestation) of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their fair market
value (valued in the manner determined by (or in a manner approved by) the
Company); provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income), except that, to the extent that the Company is able to retain shares of
Common Stock having a fair market value (determined by (or in a manner approved
by) the Company) that exceeds the statutory minimum applicable withholding tax
without material financial accounting implications or the Company is withholding
in a jurisdiction that does not have a statutory minimum withholding tax, the
Company may retain such number of shares of Common Stock (up to the number of
shares having a fair market value equal to the maximum individual statutory rate
of tax (determined by (or in a manner approved by) the Company)) as the Company
shall determine in its sole discretion to satisfy the tax liability associated
with any Award. Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.
(e)    Amendment of Award. Except as otherwise provided in Section 5(g) and
6(e), the Board may amend, modify or terminate any outstanding Award, including
but not limited to, substituting therefor another Award of the same or a
different type, changing the date of exercise or realization, and converting an
Incentive Stock Option to a Nonstatutory Stock Option. The The Board may at any
time accelerate the vesting or exercisability of an Award, regardless of any
adverse or potentially adverse tax consequences resulting from such
acceleration. The Participant’s consent to such action shall be required unless
(i) the Board determines that the action, taking into account any related
action, does not materially and adversely affect the Participant’s rights under
the Plan or (ii) the change is permitted under Section 10 or the foregoing
sentence.
(f)    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been


-20-





--------------------------------------------------------------------------------







satisfied, including any applicable securities laws and regulations and any
applicable stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Company may consider appropriate to satisfy the requirements
of any applicable laws, rules or regulations..
(g)    Dividend Equivalents. The Board may provide for the payment of amounts in
lieu of cash dividends or other cash distributions (“Dividend Equivalents”) with
respect to shares of Common Stock subject to an Award, provided that such
Dividend Equivalents shall be subject to the same vesting and forfeiture
provisions as the Award with respect to which they may be paid. Any entitlement
to dividend equivalents or similar entitlements shall be established and
administered consistent either with exemption from, or compliance with the
requirements of Section 409A to the extent applicable.
12.    Miscellaneous
(a)    No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued Employment. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan, except as expressly provided in the
applicable Award.
(b)    No Rights As Shareholder; Clawback. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a shareholder with respect to any shares of Common Stock to be issued with
respect to an Award until becoming the record holder of such shares. In
accepting an Award under the Plan, a Participant shall agree to be bound by any
clawback policy the Company has adopted or may adopt in the future, or any other
compensation recovery requirements that the Company determines are necessary or
appropriate to be applicable to an Award.
(c)    Effective Date and Term of Plan. The Plan shall become effective on the
date the Plan is approved by the Company’s shareholders (the “Effective Date”).
No Awards shall be granted under the Plan after the expiration of 10 years from
the Effective Date, but Awards previously granted may extend beyond that date.
(d)    Amendment of Plan. The Board may amend, suspend or terminate the Plan or
any portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s shareholders approve such amendment in the manner required by Section
162(m); (ii) no amendment that would require shareholder approval under the
rules of the national securities exchange on which the Company then maintains
its primary listing may be made effective unless and until the Company’s
shareholders approve such amendment; and (iii) if the national securities
exchange on which the Company then maintains its primary listing does not have
rules regarding when shareholder approval of amendments to equity compensation
plans is required (or if the Common Stock is not then listed on any national
securities exchange),


-21-





--------------------------------------------------------------------------------







then no amendment to the Plan (A) materially increasing the number of shares
authorized under the Plan (other than pursuant to Section 4(c) or 10), (B)
expanding the types of Awards that may be granted under the Plan, or (C)
materially expanding the class of participants eligible to participate in the
Plan shall be effective unless and until the Company’s shareholders approve such
amendment. In addition, if at any time the approval of the Company’s
shareholders is required as to any other modification or amendment under Section
422 of the Code or any successor provision with respect to Incentive Stock
Options, the Board may not effect such modification or amendment without such
approval. Unless otherwise specified in the amendment, any amendment to the Plan
adopted in accordance with this Section 12(d) shall apply to, and be binding on
the holders of, all Awards outstanding under the Plan at the time the amendment
is adopted, provided the Board determines that such amendment, taking into
account any related action, does not materially and adversely affect the rights
of Participants under the Plan. No Award shall be made that is conditioned upon
shareholder approval of any amendment to the Plan unless the Award provides that
(i) it will terminate or be forfeited if shareholder approval of such amendment
is not obtained within no more than 12 months from the date of grant and (2) it
may not be exercised or settled (or otherwise result in the issuance of Common
Stock) prior to such shareholder approval.
(e)    Authorization of Sub-Plans (including for Grants to non-U.S. Employees).
The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable securities, tax or other laws of various
jurisdictions. The Board shall establish such sub-plans by adopting supplements
to the Plan containing (i) such limitations on the Board’s discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Board shall deem
necessary or desirable. All supplements adopted by the Board shall be deemed to
be part of the Plan, but each supplement shall apply only to Participants within
the affected jurisdiction and the Company shall not be required to provide
copies of any supplement to Participants in any jurisdiction which is not the
subject of such supplement.
(f)    Compliance with Section 409A of the Code. Except as provided in
individual Award agreements initially or by amendment, if and to the extent (i)
any portion of any payment, compensation or other benefit provided to a
Participant pursuant to the Plan in connection with his or her employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A and (ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A) (the “New Payment Date”), except as Section 409A
may then permit. The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule.


-22-





--------------------------------------------------------------------------------







The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.
(g)    Limitations on Liability. Notwithstanding any other provisions of the
Plan, no individual acting as a director, officer, employee or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, employee or agent
of the Company. The Company will indemnify and hold harmless each director,
officer, employee or agent of the Company to whom any duty or power relating to
the administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.
(h)    Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, excluding choice-of-law principles of the law of
such state that would require the application of the laws of a jurisdiction
other than the Commonwealth of Massachusetts. In accepting an Award under the
Plan, a Participant shall agree that the Award is granted by the Company, with
respect to Common Stock issued by the Company, and that any claim with respect
to the Award may only be raised against the Company in a court of competent
jurisdiction in the Commonwealth of Massachusetts, regardless of whether the
Participant is or was employed by the Company or a Subsidiary.


-23-





--------------------------------------------------------------------------------






STATE STREET CORPORATION
2017 STOCK INCENTIVE PLAN


2017 Deferred Stock Award Agreement (Regulatory)


Subject to your acceptance of the terms set forth in this agreement
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2017 Equity Incentive Plan (“Plan”), and pursuant to
this Agreement and the terms set forth herein (“Award”), a contingent right to
receive the number of shares of Common Stock (the right to receive such Common
Stock, “Deferred Shares”) as set forth in the information pertaining to this
Award on the website (“Website”) maintained by the Equity Administrator
(Fidelity or another party designated by the Company) (“Statement”). Copies of
the Plan and of the Company’s U.S. Prospectus for the Plan are located on the
Website for your reference, and your acceptance of this Award constitutes your
acknowledgement that you have read and understood the Plan and such Prospectus.
The provisions of the Plan are incorporated herein by reference, and all terms
used herein shall have the meaning given to them in the Plan, except as
otherwise expressly provided herein. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall control.
The terms of your Award, are as follows:
1.
Grant of Deferred Shares.

To be entitled to any payment under this Award, you must accept your Award and
in so doing agree to comply with the terms and conditions of this Agreement and
Appendix A (which is incorporated into, and forms a material and integral part
of, this Agreement). Failure to accept this Award within thirty (30) days
following the posting of this Agreement on the Website will result in forfeiture
of this Award. Subject to the terms and conditions of this Agreement, the
Deferred Shares shall vest according to the vesting schedule set forth in your
Statement. The term “vest” as used herein means the lapsing of certain (but not
all) restrictions described herein and in the Plan with respect to one or more
Deferred Shares. To vest in all or any portion of this Award as of any date, you
must have been continuously employed with the Company or any Subsidiary from and
after the date hereof and until (and including) the applicable vesting date,
except as otherwise provided herein.
This Award is subject to any forfeiture, compensation recovery or similar
requirements under applicable law and related implementing regulations and
guidance, and to other forfeiture, compensation recovery or similar requirements
under policies and practices of the Company or subsidiaries, the employees of
which are eligible to receive awards under the Plan (“Subsidiaries”) in effect
from time to time. In the event that under any applicable law or related
implementing regulations, or guidance, or pursuant to any Company policies or
practices, the Board is required to reduce or cancel any amount remaining to be
paid, or to recover any amount previously paid, with respect to this Award, or
to otherwise impose or apply restrictions on this Award or shares of Common
Stock subject hereto, it shall, in its sole discretion, be authorized to do so.
2.
Payment of Common Stock; Shareholder Rights.



24
    

--------------------------------------------------------------------------------





Upon the vesting of Deferred Shares, the Company will issue and transfer to you,
no later than sixty (60) days following such vesting dates, the number of shares
of Common Stock specified in the vesting schedule in your Statement. Prior to
that time you will have no rights as a shareholder with respect to the Deferred
Shares. Without limiting the foregoing, prior to the issuance and transfer to
you of shares of Common Stock pursuant to this Agreement, you will have no right
to receive dividends or amounts in lieu of dividends with respect to Deferred
Shares and no right to vote Deferred Shares or Common Stock. The Company’s
obligation to issue and transfer Common Stock in the future pursuant to this
Agreement is an unsecured and unfunded contractual obligation.
3.
Identified Staff Holding Requirement.

Notwithstanding anything herein to the contrary, you agree and covenant that, as
a condition to the receipt of this Award and the payment of the Deferred Shares
hereunder, in the event the Company or any Subsidiary notifies you at any time
before or after this Award is made (but before it has vested) that you have been
designated Identified Staff for purposes of the Capital Requirements Directive
IV (or any implementing or successor rule, regulation or guidance, including the
rules and regulations of the United Kingdom Financial Conduct Authority (“FCA”)
or Prudential Regulation Authority (“PRA”) or any other applicable regulatory
authority), you will not sell or otherwise transfer any shares of Common Stock
issued and transferred to you pursuant to this Award until the date that is at
least six months and one day (or such longer period as is stipulated by the FCA,
the PRA or any other applicable regulatory authority) after the vesting date of
Deferred Shares paid in connection with this Award, except that (a) you shall be
permitted to sell, upon such vesting date, a number of shares of Common Stock
sufficient to pay applicable tax and social security withholding, if any, with
respect to such vesting (or, alternatively, if the Company withholds such shares
pursuant to Section 9 of this Agreement, the requirements in this Section 3 not
to sell or otherwise transfer any shares shall only apply to the number of such
shares delivered to you (i.e., after such withholding of shares)), (b) transfers
by will or pursuant to the laws of descent or distribution are permitted and (c)
this holding requirement shall not apply to such portion of the Deferred Shares,
if any, that were awarded with respect to a period of time, as determined by the
Company in its discretion, during which you were not subject to such holding
requirement.  Any attempt by you (or in the case of your death, by your
Designated Beneficiary) to assign or transfer shares of Common Stock subject to
this Award, either voluntarily or involuntarily, contrary to the provisions
hereof, shall be null and void and without effect.  The Company may, in its sole
discretion, impose restrictions on the assignment or transfer of shares of
Common Stock consistent with the provisions hereof, including, without
limitation, by or through the transfer agent for such shares or by means of
legending Common Stock certificates or otherwise.
4.
General Circumstances of Forfeiture.

(a)You will immediately forfeit any and all rights to receive shares of Common
Stock under this Agreement, less any shares that have previously vested, in the
event (i) you cease to be employed by the Company and its Subsidiaries due to
Circumstances of Forfeiture or (ii) the Company or Subsidiary that employs you
(“Employer”), in its sole discretion, determines that circumstances prior to the
date on which you ceased to be employed by the Company and its Subsidiaries for
any reason constituted grounds for an involuntary termination constituting
Circumstances of Forfeiture.


25
    

--------------------------------------------------------------------------------





(b)If your Employment terminates by reason of Retirement or Disability or for
reasons other than for Circumstances of Forfeiture, then unless accelerated as
provided in Section 8, your unvested right to receive shares of Common Stock
hereunder shall continue to vest in accordance with the vesting schedule
detailed in your Statement and subject to the terms and conditions of this
Agreement.
(c)For purposes hereof:
(i)“Circumstances of Forfeiture” means the termination of your Employment with
the Company and its Subsidiaries either (A) voluntarily (other than (x)
Retirement or (y) for Good Reason on or prior to the first anniversary of a
Change in Control (each as defined in the Plan)) or (B) involuntarily for
reasons determined by the Company or the relevant Subsidiary in its sole
discretion to constitute “gross misconduct” (including while you are Retirement
eligible).
(ii)“Retirement” means your attainment of age 55 and completion of 5 years of
continuous service (calculated from the most recent date of hire) with the
Company and its Subsidiaries.
(iii)“Disability” means (A) your inability to engage in any substantially
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in your death or can be expected to
last for a continuous period of not less than 12 months (an “impairment”) or (B)
if you, as a result of the impairment described in subparagraph (A), receive
income replacement benefits for a period of not less than 3 months under a plan
of the Company or a Subsidiary.
5.
Malus-Based Forfeiture.

Any amount remaining to be paid in respect of this Award may, in the sole
discretion of the Board, be reduced or cancelled, in the event that it is
determined by the Board, in its sole discretion, that your actions, whether
discovered during or after your Employment with the Employer, exposed the
Business to an inappropriate risk or risks (including where you failed to timely
identify, analyze, assess or raise concerns about such risk or risks, including
in a supervisory capacity, where it was reasonable to expect you to do so), and
such exposure has resulted or could reasonably be expected to result in a
material loss or losses that are or would be substantial in relation to the
revenues, capital and overall risk tolerance of the Business. The Business shall
mean State Street Corporation, together with its direct and indirect
subsidiaries on a consolidated basis (“State Street”), or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Advisors, State Street Global Markets, State Street Global Exchange or
State Street Sector Solutions) or business division (e.g., Alternative
Investment Solutions, Securities Lending, etc.), Business shall refer to such
business unit or business division.


6.
Identified Staff Malus-Based Forfeiture and Clawback.

(a)     In the event the Company or any Subsidiary notifies you at any time
before or after this Award is made that you have been designated Identified
Staff for purposes of the PRA Remuneration Code, you acknowledge and agree that
this Award is subject to the


26
    

--------------------------------------------------------------------------------





provisions of this Section 6 for a period of seven (7) years from the date this
Award is granted. This seven (7)-year period may be extended to ten (10) years
in certain circumstances where (i) the Company has commenced an investigation
into facts or events which it considers could potentially lead to the
application of a clawback under this Section 6 were it not for the expiration of
the seven (7)-year period; or (ii) the Company has been notified by a regulatory
authority that an investigation has commenced into facts or events which the
Company considers could potentially lead to the application of clawback by the
Company under this Section 6 were it not for the expiration of the seven
(7)-year period.




(b)     If the Company determines that a PRA Forfeiture Event has occurred it
may elect to reduce or cancel all or part of any amount remaining to be paid in
respect of this Award (“PRA Malus-Based Forfeiture”).


(c)     If the Company determines that a PRA Clawback Event has occurred it may
require the repayment by you (or otherwise seek to recover from you) of all or
part of any compensation paid to you in respect of this Award (“PRA Clawback”).


(d)The Company may produce guidelines from time to time in respect of its
operation of the provisions of this Section 6. The Company intends to apply such
guidelines in deciding whether and when to effect any reduction, cancellation or
recovery of compensation but, in the event of any inconsistency between the
provisions of this Section 6 and any such guidelines, this Section 6 shall
prevail. Such guidelines do not form part of any employee’s contract of
employment, and the Company may amend such guidelines and their application at
any time.


(e)By accepting this Award on the Website, you expressly and explicitly (i)
consent to making the required payment to the Company (or to your Employer on
behalf of the Company) in the event of a PRA Clawback and (ii) authorize the
Company to issue related instructions, on your behalf, to the Equity
Administrator and any brokerage firm and/or third party administrator engaged by
the Company to hold your shares of Common Stock and other amounts acquired under
the Plan and to re-convey, transfer or otherwise return such shares of Common
Stock and/or other amounts to the Company.


(f)For the purposes of this Section 6:


(i)     A “PRA Forfeiture Event” means a determination by the Company, in its
sole discretion, that (A) there is reasonable evidence of employee misbehavior
or material error; or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material downturn in its financial performance; or
(C) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material failure of risk management.


(ii)     A “PRA Clawback Event” means a determination by the Company, in its
sole discretion, that either (A) there is reasonable evidence of employee
misbehavior or material error or (B) the Company, one of its Subsidiaries or a
relevant business unit has suffered a material failure of risk management.




27
    

--------------------------------------------------------------------------------





7.
Management Committee Forfeiture and Clawback.

(a)If you are a member of the State Street Corporation Management Committee or
any successor committee or body (“Management Committee”) at the time this Award
is made, any amount remaining to be paid in respect of this Award may, in the
sole discretion of the Board, be reduced or cancelled, in whole or in part, in
the event that it is determined by the Board, in its sole discretion, that:
(i)    you engaged in fraud, gross negligence or any misconduct that was
materially detrimental to the interests or business reputation of the Company or
any of its businesses; or
(ii)    as a result of a material financial restatement by State Street
contained in a filing with the U.S. Securities and Exchange Commission (“SEC”),
or miscalculation or inaccuracy in the determination of performance metrics,
financial results or other criteria used in determining the amount of this
Award, you would have received a smaller or no Award hereunder.
(b)If you are a member of the Management Committee at the time this Award is
made, this Award also is subject to compensation recovery as provided herein.
Upon the occurrence of an MC Clawback Event within three (3) years after the
date of grant of this Award, the Board may, in its sole discretion, determine to
recover the MC Clawback Amount, in whole or in part. Following such a
determination, you agree to immediately repay such compensation, but in no event
later than sixty (60) days following such determination, in the form of any
shares of Common Stock delivered to you previously by the Company or cash (or a
combination of such shares and cash). For purposes of calculating the value of
both (i) the amount of the MC Clawback Amount determined by the Board to be
recovered and (ii) the amount of such compensation repaid, shares of Common
Stock will be valued in an amount equal to the market value of the Deferred
Shares delivered to you under this Award by the Company as determined at the
time of such delivery. To the extent not prohibited by applicable law and
subject to Section 13 (if applicable), if you fail to comply with any
requirement to repay compensation under this Section 7(b), the Board may
determine, in its sole discretion, in addition to any other remedies available
to the Company, that you will satisfy your repayment obligation through an
offset to any future payments owed by the Company or any of its Subsidiaries to
you.
(c)For purposes of this Section 7:
(i)    “MC Clawback Event” means a determination by the Board, in its sole
discretion, with respect to any event or series of related events that you
engaged in fraud or willful misconduct that directly resulted in either (A)
financial or reputational harm that is material to State Street and resulted in
the termination of your Employment for Cause (as defined in the Plan) by the
Company and its Subsidiaries (or, following a cessation of your Employment for
any other reason, circumstances constituting grounds for such termination for
Cause) or (B) a material financial restatement by State Street contained in a
filing with the SEC. For the avoidance of doubt and as applicable, an MC
Clawback Event includes any determination by the Board that is based on
circumstances prior to the date on which you cease to be employed by the Company
and its Subsidiaries for any reason, even if the determination by the Board
occurs after such cessation of Employment.


28
    

--------------------------------------------------------------------------------





(ii)    “MC Clawback Amount” means (A) with respect to an MC Clawback Event
described in Section 7(c)(i)(A), the value of the Deferred Shares, determined
under Section 7(b) above, that were delivered to you under this Award by the
Company during the period of three (3) years immediately prior to such MC
Clawback Event or (B) with respect to an MC Clawback Event described in Section
7(c)(i)(B), the value of the Deferred Shares, determined under Section 7(b)
above, that were delivered to you under this Award by the Company (x) during the
period of three (3) years immediately prior to the date such financial
restatement is contained in a filing with the SEC and (y) that represents an
amount that, in the sole discretion of the Board, exceeds the amount you would
have been awarded under this Award had the financial statements of State Street
been accurate (reduced, in the case of both of the immediately preceding clauses
(A) and (B), by any portion of this Award that was previously recovered by the
Company under Section 7(b)).
8.
Acceleration of Vesting upon Certain Events.

(a)Notwithstanding anything in this Agreement to the contrary, if you die while
employed by the Company or any of its Subsidiaries, or in the event that you die
after your Employment has terminated for a reason permitting continued vesting
pursuant to subparagraph 4(b) above, the Deferred Shares shall become fully
vested on the date of your death and the Company will issue and pay to your
Designated Beneficiary within sixty (60) days of your death any shares of Common
Stock under this Award that you had not otherwise had a right to receive prior
to your death. In addition, Sections 5, 6 and 7 of this Agreement shall cease to
apply upon your death at any time provided, however, if a PRA Clawback Event or
an MC Clawback Event has occurred pursuant to Section 6 or 7, respectively,
prior to your death, any amount that the Board has made a determination to
recover under either such Section shall continue to be payable to the Company.
(b)Subject to applicable law and regulation (including the rules and regulations
of the PRA, the FCA and any other applicable regulatory authority), if your
Employment with the Company and its Subsidiaries is terminated by the Company or
the applicable Subsidiary without Cause (as defined in the Plan), by you for
Good Reason (as defined in the Plan) or on account of your Retirement, in each
case, on or prior to the first anniversary of a Change in Control as defined in
the Plan (and provided that such Change in Control constitutes a “change in
control event” as that term is defined under Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, (“Code”) and Treasury Regulation
1.409A-3(i)(5)) prior to the full settlement of your Award, this Award shall
become fully vested on the date of such termination and the Company will
promptly issue and pay to you within thirty (30) days of such termination any
shares under this Award that you had not otherwise had a right to receive prior
to such termination. For purposes of this Section 8(b), termination of
Employment shall mean a “separation from service” as determined in accordance
with Treasury Regulation Section 1.409A-1(h).
9.
Withholding of Tax-Related Items.

Regardless of any action the Company or the Employer takes with respect to any
or all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account of other tax-related
withholding (“Tax-Related Items”), you acknowledge and agree that the ultimate
liability for all Tax-Related Items


29
    

--------------------------------------------------------------------------------





legally due from you is and remains your responsibility. Furthermore, neither
the Company nor your Employer (a) makes any representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Award, including the grant of this Award, the vesting of this Award and
the issuance of shares of Common Stock in settlement, the subsequent sale of any
shares of Common Stock acquired upon vesting, the cancellation, forfeiture or
repayment of any shares of Common Stock (or cash in lieu thereof); or (b)
commits to structure the terms of the grant, vesting, settlement, cancellation,
forfeiture, repayment or any other aspect of this Award to reduce or eliminate
your liability for Tax-Related Items.
Prior to the delivery of the Common Stock upon the vesting of the Deferred
Shares, if any taxing jurisdiction requires withholding of Tax-Related Items,
the Company may withhold a sufficient number of whole shares of Common Stock
otherwise issuable upon the vesting of this Award that have an aggregate fair
market value sufficient to pay the minimum Tax-Related Items required to be
withheld with respect to this Award; provided, however, that the total tax
withholding cannot exceed the Employer’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The cash equivalent of the shares of Common Stock withheld will
be used to settle the obligation to withhold the Tax-Related Items (determined
in the Company’s reasonable discretion). No fractional shares of Common Stock
will be withheld or issued pursuant to the grant of the Deferred Shares and the
issuance of Common Stock hereunder. Alternatively, the Company and/or your
Employer may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from your salary or other amounts payable to you, with no
withholding in shares of Common Stock. In the event the withholding requirements
are not satisfied through the withholding of shares of Common Stock or through
your salary or other amounts payable to you, no shares of Common Stock will be
issued upon vesting of this Award unless and until satisfactory arrangements (as
determined by the Company or your Employer) have been made by you with respect
to the payment of any Tax-Related Items which the Company or your Employer
determines, in its sole discretion, must be withheld or collected with respect
to such Award. By accepting this Award, you expressly consent to the withholding
of shares of Common Stock and/or cash as provided for hereunder. All other
Tax-Related Items related to this Award and any Common Stock delivered in
payment thereof, including the extent to which the Company or your Employer does
not so-withhold shares of Common Stock and/or cash, are your sole
responsibility.
10.
Changes in Capitalization or Corporate Structure.

The number and kind of Deferred Shares subject to this Award, and the number and
kind of shares of Common Stock to be paid in satisfaction of the Company’s
obligations hereunder, shall be subject to adjustment in accordance with Section
10(a) of the Plan.
11.
Employee Rights.

Nothing in this Award shall be construed to guarantee you any right of
Employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your Employment at any time, with or without cause.


30
    

--------------------------------------------------------------------------------





12.
Non-Transferability, Etc.

This Award shall not be transferable other than (a) by will or the laws of
descent and distribution or (b) pursuant to the terms of a qualified domestic
relations order. In the case of transfer pursuant to (b) above, this Award shall
remain subject to all the terms and conditions contained in the Plan and this
Agreement, including vesting and forfeiture conditions. Any attempt by you (or
in the case of your death, by your Designated Beneficiary) to assign or transfer
this Award, either voluntarily or involuntarily, contrary to the provisions
hereof, shall be null, void and without effect and shall render this Award
itself null and void.
13.
Compliance with Section 409A of the Code.

(a)    The provisions of this Award are intended to be exempt from, or compliant
with, Section 409A of the Code, and shall be construed and interpreted
consistently therewith. Notwithstanding the foregoing, neither the Company nor
any Subsidiary shall have any liability to you or to any other person if this
Award is not so exempt or compliant.
(b)    If and to the extent (i) any portion of any payment, compensation or
other benefit provided to you pursuant to the Plan in connection with your
Employment termination constitutes “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and (ii) you are a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations you
(through accepting this Award) agree that you are bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (“New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to you during the period between the date of
separation from service and the New Payment Date shall be paid to you in a lump
sum on such New Payment Date, and any remaining payments will be paid on their
original schedule.
14.
Entire Agreement.

The Plan and this Agreement constitute the complete understanding and agreement
between the parties to this Agreement with respect to this Award, and supersede
and cancel any previous oral or written discussions, agreements or
representations regarding this Award or the Deferred Shares; provided, however,
that any conditions to the receipt and retention of this Award or the payment of
the Deferred Shares contained in any prior written document describing this
Award to you shall remain in full force and effect in accordance with their
terms.
15.
Miscellaneous.

(a)The grant of this Award is a one-time benefit and does not create any
contractual or other right to receive an award, compensation or benefits in lieu
of an award in the future.
(b)Sections 3, 4, 5, 6 and 7 of this Agreement are intended to comply with and
meet the requirements of applicable law and related implementing regulations
regarding incentive compensation and will be interpreted and administered
accordingly as well as in


31
    

--------------------------------------------------------------------------------





accordance with any implementing policies and practices of the Company or its
relevant Subsidiaries in effect from time to time. In making determinations
under such Sections, the Company, the relevant Subsidiary or the Board, as
applicable, may take into account, in its sole discretion, all factors that it
deems appropriate or relevant. Furthermore, the Company, the relevant Subsidiary
or the Board may, as applicable, take any and all actions it deems necessary or
appropriate in its sole discretion, as permitted by applicable law, to implement
the intent of Sections 3, 4, 5, 6 and 7, including suspension of vesting and
payment pending an investigation or the determination by the Company, the
relevant Subsidiary or the Board, as applicable. Each such Section is without
prejudice to the provisions of the other Sections, and the Company, the relevant
Subsidiary or the Board, as applicable, may elect or be required to apply any or
all of the provisions of Sections 3, 4, 5, 6 and 7 to this Award.
(c)The Company reserves the right to impose other requirements on this Award,
any shares of Common Stock acquired pursuant to this Award, and your
participation in the Plan, to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with applicable laws, rules or regulations or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring you to sign any agreements or undertakings that may be necessary
to accomplish the foregoing.
(d)Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of compensation, and this Award is not part of your normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.
(e)The Company or any of its Subsidiaries may, in its sole discretion, decide to
deliver any documents related to this Award by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company, any of its Subsidiaries,
Equity Administrator or another party designated by the Company.
(f)By accepting this Award electronically, (i) you acknowledge and agree that
you are bound by the terms of this Agreement and the Plan and that you and this
Award are subject to all of the rights, power and discretion of the Company, its
Subsidiaries and the Board set forth in this Agreement and the Plan; and (ii)
this Award is deemed accepted by the Company and the Company shall be deemed to
be bound by the terms of this Agreement.
(g)You acknowledge and agree that it is your express intent that this Agreement,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to this Award, be drawn up in English. If you have
received the Agreement, the Plan or any other documents related to this Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.


32
    

--------------------------------------------------------------------------------





(h)Notwithstanding any provisions of this Agreement to the contrary, this Award
shall be subject to any special terms and conditions for your country of
residence (and country of Employment, if different), as may be set forth in an
applicable Addendum to the Agreement. Further, if you transfer residence and/or
Employment to another country reflected in an Addendum to the Agreement, the
special terms and conditions for such country will apply to you to the extent
the Company or the relevant Subsidiary determines, in its sole discretion, that
the application of such terms are necessary or advisable in order to comply with
applicable laws or regulations or to facilitate administration of the Plan. Any
such Addendum is hereby incorporated into, and forms a part of, this Agreement.
(i)No individual acting as a director, officer, employee or agent of the Company
or any of its Subsidiaries will be liable to you or any other person for any
action, including any Award forfeiture, Award recovery or other discretionary
action taken pursuant to this Agreement or any related implementing policy or
procedure of the Company.
(j)This Agreement, including Appendix A, shall be subject to and governed by the
laws of the Commonwealth of Massachusetts, without regard to that commonwealth’s
conflicts of law principles.


33
    

--------------------------------------------------------------------------------







APPENDIX A
    


In consideration of your receipt of this Award, you expressly agree to comply
with the terms and conditions below without regard to whether or not any amount
has been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Appendix A
may result in the sole determination of the Company in the forfeiture of any or
all of the amounts remaining to be paid under this Award.
In addition, your eligibility to participate in the Plan in the future,
including any potential future grants of awards under the Plan (or any successor
incentive plan of the Company), is subject to and conditioned on your compliance
with the terms and conditions of this Appendix A.
All terms used herein shall have the meaning given to them in the Plan or the
Award, except as otherwise expressly provided herein.
1.Confidentiality.
(a)    You acknowledge that you have access to Confidential Information which is
not generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 16, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof:
(i)    You will always preserve as confidential all Confidential Information,
and will never use it for your own benefit or for the benefit of others; this
includes that you will not use the knowledge of activities or positions in
clients’ securities portfolio accounts or cash accounts for your own personal
gain or for the gain of others.
(ii)    You will not disclose, divulge, or communicate Confidential Information
to any unauthorized person, business or corporation during or after the
termination of your Employment with the Company and its Subsidiaries. You will
use your best efforts and exercise due diligence to protect, to not disclose and
to keep as confidential all Confidential Information.
(iii)    You will not initiate or facilitate any unauthorized attempts to
intercept data in transmission or attempt entry into data systems or files. You
will not intentionally affect the integrity of any data or systems of the
Company or any of its Subsidiaries through the introduction of unauthorized code
or data, or through unauthorized deletion or addition. You will abide by all
applicable Corporate Information Security procedures.
(iv)    Upon the earlier of request or termination of Employment, you agree to
return to the Company or the relevant Subsidiaries, or if so directed by the
Company or the relevant Subsidiaries, destroy any and all copies of materials in
your possession containing Confidential Information.


34
    

--------------------------------------------------------------------------------





(b)    The terms of this Appendix A do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Appendix A, is publicly disclosed (other than by a violation by you of the
terms of this Appendix A) either prior to or subsequent to your receipt of such
information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your Employment with the
Company or any of its Subsidiaries.
State Street recognizes that certain disclosures of confidential information to
appropriate government authorities or other designated persons are protected by
“whistleblower” and other laws. Nothing in this Appendix A is intended to or
should be understood or construed to prohibit or otherwise discourage such
disclosures. State Street will not tolerate any discipline or other retaliation
against employees who properly make such legally-protected disclosures.
2.Assignment and Disclosure.
(a)    You acknowledge that, by reason of being employed by the Company or your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work product conceived, created and/or reduced to
practice by you, individually or jointly with others, during the period of your
Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including any track record with which you may be associated as an investment
manager or fund manager (“Work Product”) that consists of copyrightable subject
matter is "work made for hire" as defined in the Copyright Act of 1976 (17
U.S.C. § 101), and such copyrights are therefore owned, upon creation,
exclusively by State Street. To the extent the foregoing does not apply and to
the extent permitted by law, you hereby assign and agree to assign, for no
additional consideration, all of your rights, title and interest in any Work
Product and any intellectual property rights therein to the Company and its
Subsidiaries. You hereby waive in favor of the Company and its Subsidiaries any
and all artist’s or moral rights (including without limitation, all rights of
integrity and attribution) you may have pursuant to any state, federal or
foreign laws, rules or regulations in respect of any Work Product and all
similar rights thereto. You will not pursue any ownership or other interest in
such Work Product, including any intellectual property rights.
(b)    You will disclose promptly and in writing to the Company or your Employer
all Work Product, whether or not patentable or copyrightable. You agree to
reasonably cooperate with the Company (i) to transfer to the Company the Work
Product and any intellectual property rights therein, (ii) to obtain or perfect
such rights, (iii) to execute all papers, at the Company’s expense, that the
Company shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations, and (iv) to protect and enforce the
Company’s or any of its Subsidiaries’ interest in them.
(c)    These obligations shall continue beyond the period of your Employment
with respect to inventions or creations conceived or made by you during the
period of your Employment.
3.Non-Solicitation.
(a)    This Paragraph 3 shall apply to you at any time that you hold the title
of Vice President or higher.


35
    

--------------------------------------------------------------------------------





(b)    You agree that, during your Employment and for a period of six (6) months
from the date your Employment terminates for any reason you will not, without
the prior written consent of the Company or your Employer:
(i)    solicit, directly or indirectly (other than through a general
solicitation of employment not specifically directed to employees of the Company
or any of its Subsidiaries), the employment of, hire or employ, recruit, or in
any way assist another in soliciting or recruiting the employment of, or
otherwise induce the termination of the employment of, any person who then or
within the preceding twelve (12) months was an officer of the Company or any of
its Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or
(ii)    engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries.
(c)    Paragraph 3(a)(i) above shall be deemed to exclude the words “hire or
employ” if your work location is in California or New York, and shall be
construed and administered accordingly.
(d)    For purposes of this Paragraph 3, “officer” shall include any person
holding a position title of Assistant Vice President or SSGA Principal 4 or
higher. Notwithstanding the foregoing, this Paragraph 3 shall be inapplicable
following a Change in Control as defined in the Plan.
4.Notice Period Upon Resignation.
(a)    This Paragraph 4 shall apply to you at any time that you hold the title
of Managing Director or higher (or, any time that you hold the title of Vice
President or higher in State Street Global Markets (“SSGM”)). If you are subject
to an employment agreement that requires a longer notice period, that employment
agreement shall govern.
(b)    In order to permit the Company and its Subsidiaries to safeguard their
business interests and goodwill in the event of your resignation from Employment
for any reason, you agree to give your Employer advance notice of your
resignation. The duration of the advance notice you provide (the “Notice
Period”) will be determined by your title at the time you deliver such notice,
as follows:
(i)    If you are a member of the Management Committee, you will give 180 days’
advance notice;
(ii)    If you are an Executive Vice President, you will give ninety (90) days’
advance notice;
(iii)    If you are a Vice President in SSGM, you will give thirty (30) days’
advance notice; and
(iv)    Otherwise, you will give sixty (60) days’ advance notice.
(c)    During the Notice Period, you will cooperate with your Employer, as well
as the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (e) below,


36
    

--------------------------------------------------------------------------------





at all times during the Notice Period you shall continue to be an employee of
your Employer, shall continue to receive your regular salary and benefits, and
shall continue to comply with the applicable policies of your Employer, the
Company and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or, subject to applicable law, to accrue any paid vacation time.
(d)    You agree that should you fail to provide advance notice of your
resignation as required in this Paragraph 4, your Employer, the Company or any
of its Subsidiaries shall be entitled to seek injunctive relief restricting you
from employment for a period equal to the period for which notice of resignation
was required but not provided, in addition to any other remedies available under
law.
(e)    If you have sixty (60) or fewer days’ notice remaining in your required
Notice Period under this Paragraph 4, your Employer, or the Company, or any of
its Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Appendix A.
(f)    Notwithstanding the foregoing, if you hold the title of Executive Vice
President this Paragraph 4 shall not apply in the event you terminate your
Employment for Good Reason on or prior to the first anniversary of a Change in
Control (each as defined in the Plan).
5.Non-Competition.
(a)    This Paragraph 5 shall apply to you at any time that you hold the title
of Executive Vice President or higher. However, it will not apply to any
Executive Vice President who resides in or has a primary reporting location in
California.
(b)    During your Employment and for the twelve (12) months following its
termination for any reason, you will not, directly or indirectly, whether as
owner, partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with your Employer, the Company or any of its Subsidiaries in any
geographic area in which it or they do business, or undertake any planning for
any business competitive with the business of your Employer, the Company or any
of its Subsidiaries. Specifically, but without limiting the foregoing, you agree
not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer, the Company or
any of its Subsidiaries for which you have provided services, as conducted or in
planning during your Employment. The foregoing, however, shall not prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company.
6.Definitions. For the purpose of this Appendix A, the following terms are
defined as follows:
(a)    “Client” means a present or former customer or client of the Company or
any of its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during your
Employment with the


37
    

--------------------------------------------------------------------------------





Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve (12) months prior to the date your Employment with your
Employer ends.
(b)    “Confidential Information” includes but is not limited to all trade
secrets, trade knowledge, systems, software, code, data documentation, files,
formulas, processes, programs, training aids, printed materials, methods, books,
records, client files, policies and procedures, client and prospect lists,
employee data and other information relating to the operations of the Company or
any of its Subsidiaries and to its or any of their customers, and any and all
discoveries, inventions or improvements thereof made or conceived by you or
others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.”
(c)     “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than your Employer, the Company or any of its
Subsidiaries.
(d)     “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other Person with your assistance to induce a Client
to:
(i)    transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity;
(ii)    cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or
(iii)    divert a business opportunity from the Company or any of its
Subsidiaries to any other person or entity, which business or business
opportunity concerns or relates to the business with which you were actively
connected during your Employment with the Company or any of its Subsidiaries.
(e)    “Subsidiaries” means any entity controlling, controlled by or under
common control with the Company, including direct and indirect subsidiaries.
7.Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Appendix A is appended or following the termination of
your Employment). The Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation.
8.Non-Disparagement. Subject to Paragraph 16, below, you agree that during your
Employment and following the termination thereof you shall not make any false,
disparaging, or derogatory statements to any media outlet (including
Internet-based chat rooms, message boards, any and all social media, and/or web
pages), industry groups, financial institutions, or to any current, former or
prospective employees, consultants, clients, or customers of the Company or its
Subsidiaries regarding the Company, its Subsidiaries or


38
    

--------------------------------------------------------------------------------





any of their respective directors, officers, employees, agents, or
representatives, or about the business affairs or financial condition of State
Street or any of its Subsidiaries.


9.Enforcement. You acknowledge and agree that the promises contained in this
Appendix A are necessary to the protection of the legitimate business interests
of your Employer, the Company and its Subsidiaries, including without limitation
its and their Confidential Information, trade secrets and good will, and are
material and integral to the undertakings of the Company under this Award to
which this Appendix A is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such promises in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled. You further agree
that, the periods of restriction contained in this Appendix A shall be tolled,
and shall not run, during any period in which you are in violation of the terms
of this Appendix A, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. Should the
Company determine that any portion of the Deferred Shares granted to you in
connection with this Award are to be forfeited on account of your breach of the
provisions of this Appendix A, any unvested portion of your Award will cease to
vest upon such determination.
10.No Waiver. No delay by your Employer, the Company or any of its Subsidiaries
in exercising any right under this Appendix A shall operate as a waiver of that
right or of any other right. Any waiver or consent as to any of the provisions
herein provided by your Employer, the Company or any of its Subsidiaries must be
in writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion.
11.Relationship to Other Agreements. This Appendix A supplements and does not
limit, amend or replace any other obligations you may have under applicable law
or any other agreement or understanding you may have with your Employer, the
Company or any of its Subsidiaries or pursuant to the applicable policies of any
of them, whether such additional obligations have been agreed to in the past, or
are agreed to in the future.
12.Interpretation of Business Protections. The agreements made by you in
Paragraphs 1, 2, 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Appendix A
is severable and independently enforceable without reference to the enforcement
of any other provision. If any restriction set forth in this Appendix A is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.


39
    

--------------------------------------------------------------------------------





13.Assignment. Except as provided otherwise herein, this Appendix A shall be
binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any person or entity which acquires the
Company or its assets or business; provided, however, that your obligations are
personal and may not be assigned by you.
14.Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Appendix A, and it shall be deemed to have been accepted by the Company.
15.Notification Requirement. Until forty-five (45) days after the period of
restriction under Paragraph 5 expires, you shall give notice to the Company of
each new business activity you plan to undertake, at least five (5) business
days prior to beginning any such activity. Such notice shall state the name and
address of the Person for whom such activity is undertaken and the nature of
your business relationship(s) and position(s) with such Person. You shall
provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Appendix A.
16.Certain Limitations.
(a)    Nothing in this Appendix A prohibits you from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Appendix A requires you to notify the Company that you have made any such report
or disclosure. However, in connection with any such activity, you acknowledge
you must take reasonable precautions to ensure that any confidential information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same.
You shall not be held criminally or civilly liable under any Federal or State
trade secret law if you disclose a Company trade secret (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, solely for the purposes of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.
(b)    Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information covered by the Bank
Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information.










40
    

--------------------------------------------------------------------------------













41
    

--------------------------------------------------------------------------------







STATE STREET CORPORATION
2017 STOCK INCENTIVE PLAN


2017 Sale-Restricted Stock Award Agreement (US Employees)


Subject to your acceptance of the terms set forth in this agreement
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2017 Stock Incentive Plan (“Plan”), and pursuant to
this Agreement and the terms set forth herein (“Award”), the right to receive
the number of shares of Common Stock (“Shares”) as set forth in the information
pertaining to this Award on the website (“Website”) maintained by the Equity
Administrator (Fidelity or another party designated by the Company)
(“Statement”). Copies of the Plan and the Company’s U.S. Prospectus for the Plan
are located on the Website for your reference, and your acceptance of this Award
constitutes your acknowledgement that you have read and understood the Plan and
such Prospectus. The provisions of the Plan are incorporated herein by
reference, and all terms used herein shall have the meaning given to them in the
Plan, except as otherwise expressly provided herein. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control.
The terms of your Award, are as follows:
1.
Grant of Common Stock Award.

To be entitled to any payment under this Award, you must accept your Award and
in so doing agree to comply with the terms and conditions of this Agreement and
Appendix A (which is incorporated into, and forms a material and integral part
of, this Agreement). Failure to accept this Award within thirty (30) days
following the posting of this Agreement on the Website will result in forfeiture
of this Award.
This Award is subject to any forfeiture, compensation recovery or similar
requirements under applicable law and related implementing regulations and
guidance, and to other forfeiture, compensation recovery or similar requirements
under policies and practices of the Company or a subsidiary, the employees of
which are eligible to receive awards under the Plan (“Subsidiary”) in effect
from time to time. In the event that under any applicable law or related
implementing regulations or guidance, or pursuant to any Company policies or
practices, the Board is required to reduce or cancel any amount remaining to be
paid, or to recover any amount previously paid, with respect to this Award, or
to otherwise impose or apply restrictions on this Award or shares of Common
Stock subject hereto, it shall, in its sole discretion, be authorized to do so.
By accepting this Award on the Website, you consent to making a payment to the
Company (or to the subsidiary that employs you (“Employer”) on behalf of the
Company) in the event of a compensation recovery determination by the Company,
the relevant Subsidiary or the Board.
2.
Payment of Common Stock; Shareholder Rights.

Shares will be issued and transferred to you within sixty (60) days following
the date of grant of this Award, so long as you accept this Award as provided in
Section 1. Prior to


42
    

--------------------------------------------------------------------------------





that time you will have no rights as a shareholder with respect to the Shares.
The Company’s obligation to issue and transfer Common Stock in the future
pursuant to the Agreement is an unsecured and unfunded contractual obligation.
3.
Holding Requirement.

Notwithstanding anything herein to the contrary, as a condition to the receipt
of this Award and the delivery of the Shares, you agree and covenant to not sell
or otherwise transfer any shares of Common Stock subject to this Award until the
date that is at least six months and one day (or such longer period as is
stipulated by any applicable regulatory authority) after the date of grant of
this Award, except that (a) you shall be permitted to sell a number of shares of
Common Stock sufficient to pay all applicable income tax (including U.S.
federal, state and local taxes and/or non-U.S. taxes), social insurance, primary
and secondary Class 1 National Insurance contributions, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), if any, with
respect to such grant (or, alternatively, if the Company is required by
applicable law to withhold Tax-Related Items in relation to such Shares, you
hereby authorise the Company to sell such number of shares of Common Stock to a
third party to fund such tax and social security withholding requirements and
the requirements in this Section 3 not to sell or otherwise transfer any Shares
shall only apply to the net number of such Shares delivered to you after or in
anticipation of such sale), (b) transfers by will or pursuant to the laws of
descent or distribution are permitted and (c) this holding requirement shall not
apply to such portion of the Shares, if any, as was awarded with respect to a
period of time, as determined by the Company in its discretion, during which you
were not subject to such holding requirement under the regulations and guidance
of the United Kingdom Financial Conduct Authority and Prudential Regulation
Authority (“PRA”) or other applicable regulatory authority.  Any attempt by you
(or in the case of your death, by your Designated Beneficiary) to assign or
transfer the Shares, either voluntarily or involuntarily, contrary to the
provisions hereof, shall be null and void and without effect.  The Company may,
in its sole discretion, impose restrictions on the assignment or transfer of
Shares consistent with the provisions hereof, including, without limitation, by
or through the transfer agent for such shares or by means of legending Common
Stock certificates or otherwise.


4.
Malus-Based Forfeiture.

Until the expiration of the holding requirement described in Section 3, the
number of Shares may be reduced, or the entire Award cancelled and forfeited, in
the sole discretion of the Board, in the event that it is determined by the
Board, in its sole discretion, that your actions, whether discovered during or
after your Employment with the Employer, exposed the Business to an
inappropriate risk or risks (including where you failed to timely identify,
analyze, assess or raise concerns about such risk or risks, including in a
supervisory capacity, where it was reasonable to expect you to do so), and such
exposure has resulted or could reasonably be expected to result in a material
loss or losses that are or would be substantial in relation to the revenues,
capital and overall risk tolerance of the Business. The Business shall mean
State Street Corporation, together with its direct and indirect subsidiaries on
a consolidated basis (“State Street”), or, to the extent you devote
substantially all of your business time to a particular business unit (e.g.,
Global Services Americas, Global Services International, State Street Global
Advisors, State Street Global Markets, State Street Global Exchange or State
Street Sector Solutions) or business division


43
    

--------------------------------------------------------------------------------





(e.g., Alternative Investment Solutions, Securities Lending, etc.), Business
shall refer to such business unit or business division.


5.
Identified Staff Malus-Based Forfeiture and Clawback.

In the event the Company or any Subsidiary notifies you at any time before or
after this Award is made that you have been designated Identified Staff for
purposes of the PRA Remuneration Code, you acknowledge and agree that, in the
event the Company determines that a PRA Clawback Event has occurred, it may
require the repayment by you of (or otherwise seek to recover from you) all or
part of any compensation paid to you in respect of this Award (“PRA Clawback”)
for a period of seven (7) years from the date this Award is granted. This seven
(7)-year period may be extended to ten (10) years in certain circumstances where
(i) the company has commenced an investigation into facts or events which it
considers could potentially lead to the application of a clawback under this
Section 5 were it not for the expiration of the seven (7)-year period; or (ii)
the Company has been notified by a regulatory authority that an investigation
has commenced into facts or events which the Company considers could potentially
lead to the application of clawback by the Company under this Section 5 were it
not for the expiration of the seven (7)-year period.


The Company may produce guidelines from time to time in respect of its operation
of the provisions of this Section 5. The Company intends to apply such
guidelines in deciding whether and when to effect any reduction, cancellation or
recovery of compensation but, in the event of any inconsistency between the
provisions of this Section 5 and any such guidelines, this Section 5 shall
prevail. Such guidelines do not form part of any employee’s contract of
Employment, and the Company may amend such guidelines and their application at
any time. By accepting this Award on the Website, you expressly and explicitly
(i) consent to making the required payment to the Company (or to your Employer
on behalf of the Company) in the event of a PRA Clawback and (ii) authorize the
Company to issue related instructions, on your behalf, to the Equity
Administrator and any brokerage firm and/or third party administrator engaged by
the Company to hold your shares of Common Stock and other amounts acquired under
the Plan and to re-convey, transfer or otherwise return such shares of Common
Stock and/or other amounts to the Company. For the purposes of this Section 5, a
“PRA Clawback Event” means a determination by the Company, in its sole
discretion, that either (A) there is reasonable evidence of employee misbehavior
or material error or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material failure of risk management.


6.
Management Committee Forfeiture and Clawback.

(a)If you are a member of the State Street Corporation Management Committee or
any successor committee or body (“Management Committee”) at the time this Award
is made, any amount remaining to be paid in respect of this Award may, in the
sole discretion of the Board, be reduced or cancelled, in whole or in part, in
the event that it is determined by the Board, in its sole discretion, that:
(i)    you engaged in fraud, gross negligence or any misconduct that was
materially detrimental to the interests or business reputation of the Company or
any of its businesses; or


44
    

--------------------------------------------------------------------------------





(ii)    as a result of a material financial restatement by State Street
contained in a filing with the U.S. Securities and Exchange Commission, (“SEC”),
or miscalculation or inaccuracy in the determination of performance metrics,
financial results or other criteria used in determining the amount of this
Award, you would have received a smaller or no Award hereunder.
(b)If you are a member of the Management Committee at the time this Award is
made, this Award also is subject to compensation recovery as provided herein.
Upon the occurrence of an MC Clawback Event within three (3) years after the
date of grant of this Award, the Board may, in its sole discretion, determine to
recover the MC Clawback Amount, in whole or in part. Following such a
determination, you agree to immediately repay such compensation, but in no event
later than sixty (60) days following such determination, in the form of any
shares of Common Stock delivered to you previously by the Company or cash (or a
combination of such shares and cash). For purposes of calculating the value of
both (i) the amount of the MC Clawback Amount determined by the Board to be
recovered and (ii) the amount of such compensation repaid, shares of Common
Stock will be valued in an amount equal to the market value of the Shares
delivered to you under this Award by the Company as determined at the time of
such delivery. To the extent not prohibited by applicable law and subject to
Section 9 (if applicable), if you fail to comply with any requirement to repay
compensation under this Section 6(b), the Board may determine, in its sole
discretion, in addition to any other remedies available to the Company, that you
will satisfy your repayment obligation through an offset to any future payments
owed by the Company or any of its Subsidiaries to you.
(c)For purposes of this Section 6:
(i)    “MC Clawback Event” means a determination by the Board, in its sole
discretion, with respect to any event or series of related events that you
engaged in fraud or willful misconduct that directly resulted in either (A)
financial or reputational harm that is material to State Street and resulted in
the termination of your Employment for Cause (as defined in the Plan) by the
Company and its Subsidiaries (or, following a cessation of your Employment for
any other reason, circumstances constituting grounds for such termination for
Cause) or (B) a material financial restatement by State Street contained in a
filing with the SEC. For the avoidance of doubt and as applicable, an MC
Clawback Event includes any determination by the Board that is based on
circumstances prior to the date on which you cease to be employed by the Company
and its Subsidiaries for any reason, even if the determination by the Board
occurs after such cessation of Employment.
(ii)    “MC Clawback Amount” means (A) with respect to an MC Clawback Event
described in Section 6(c)(i)(A), the value of the Shares, determined under
Section 7(b) above, that were delivered to you under this Award by the Company
during the period of three (3) years immediately prior to such MC Clawback Event
or (B) with respect to an MC Clawback Event described in Section 6(c)(i)(B), the
value of the Shares, determined under Section 7(b) above, that were delivered to
you under this Award by the Company (x) during the period of three (3) years
immediately prior to the date such financial restatement is contained in a
filing with the SEC and (y) that represents an amount that, in the sole
discretion of the Board,


45
    

--------------------------------------------------------------------------------





exceeds the amount you would have been awarded under this Award had the
financial statements of State Street been accurate (reduced, in the case of both
of the immediately preceding clauses (A) and (B), by any portion of this Award
that was previously recovered by the Company under Section 6(b).
7.Withholding of Tax-Related Items.
Regardless of any action the Company or the Employer takes with respect to
Tax-Related Items, you acknowledge and agree that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility.
Furthermore, neither the Company nor the Employer (a) makes any representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of this Award, including the grant of this Award, and the
issuance of shares of Common Stock in settlement of this Award, the subsequent
sale of any shares of Common Stock; or (b) commits to structure the terms of the
grant, settlement, cancellation, forfeiture, repayment or any other aspect of
this Award to reduce or eliminate your liability for Tax-Related Items.
Prior to the delivery of the Shares, if any taxing jurisdiction requires
withholding of Tax-Related Items, the Company may withhold a sufficient number
of whole shares of Common Stock otherwise issuable upon the grant of this Award
that have an aggregate fair market value sufficient to pay the minimum
Tax-Related Items required to be withheld with respect to this Award. The cash
equivalent of the shares of Common Stock withheld will be used to settle the
obligation to withhold the Tax-Related Items (determined in the Company’s
reasonable discretion). No fractional shares of Common Stock will be withheld or
issued pursuant to the grant of the Deferred Shares and the issuance of Common
Stock hereunder. Alternatively, the Company and/or your Employer may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from your
salary or other amounts payable to you, with no withholding in shares of Common
Stock. In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through your salary or other amounts
payable to you, no shares of Common Stock will be issued upon vesting of this
Award unless and until satisfactory arrangements (as determined by the Company
or your Employer) have been made by you with respect to the payment of any
Tax-Related Items which the Company or your Employer determines, in its sole
discretion, must be withheld or collected with respect to such Award. By
accepting this Award, you expressly consent to the withholding of shares of
Common Stock and/or cash as provided for hereunder. All other Tax-Related Items
related to this Award and any Common Stock delivered in payment thereof,
including the extent to which the Company or your Employer does not so-withhold
shares of Common Stock and/or cash, are your sole responsibility.
8.
Changes in Capitalization or Corporate Structure.

The number and kind of Shares subject to this Award, and the number and kind of
shares of Common Stock to be paid in satisfaction of the Company’s obligations
hereunder, shall be subject to adjustment in accordance with Section 10(a) of
the Plan.


46
    

--------------------------------------------------------------------------------





9.
Employee Rights.

Nothing in this Award shall be construed to guarantee you any right of
Employment with the Company or your Employer or to limit the discretion of any
of them to terminate your Employment at any time, with or without cause.
10.
Non-Transferability, Etc.

This Award shall not be transferable other than (a) by will or the laws of
descent and distribution or (b) pursuant to the terms of a qualified domestic
relations order. In the case of transfer pursuant to (b) above, this Award shall
remain subject to all the terms and conditions contained in the Plan and this
Agreement, including vesting and forfeiture conditions. Any attempt by you (or
in the case of your death, by your Designated Beneficiary) to assign or transfer
this Award, either voluntarily or involuntarily, contrary to the provisions
hereof, shall be null, void and without effect and shall render this Award
itself null and void.
11.
Compliance with Section 409A of the Code.

(a)    The provisions of this Award are intended to be exempt from, or compliant
with, Section 409A of the Code, and shall be construed and interpreted
consistently therewith. Notwithstanding the foregoing, neither the Company nor
any Subsidiary shall have any liability to you or to any other person if this
Award is not so exempt or compliant.
(b)    If and to the extent (i) any portion of any payment, compensation or
other benefit provided to you pursuant to the Plan in connection with your
Employment termination constitutes “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and (ii) you are a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations you
(through accepting this Award) agree that you are bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to you during the period between the date of
separation from service and the New Payment Date shall be paid to you in a lump
sum on such New Payment Date, and any remaining payments will be paid on their
original schedule.
12.
Miscellaneous.

(a)    By accepting this Award, you acknowledge and agree that the Plan is
discretionary in nature and limited in duration, and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
this Award is a one-time benefit and does not create any contractual or other
right to receive an award, compensation or benefits in lieu of an award in the
future. Future awards, if any, will be at the sole discretion of the Company,
including, but not limited to, the form and timing of an award, the number of
shares of Common Stock subject to an award, and the vesting provisions.


47
    

--------------------------------------------------------------------------------





(b)    Sections 3, 4, 5 and 6 of this Agreement are intended to comply with and
meet the requirements of applicable law and related implementing regulations
regarding incentive compensation and will be interpreted and administered
accordingly as well as in accordance with any implementing policies and
practices of the Company or its relevant Subsidiaries in effect from time to
time. In making determinations under such Sections, the Company, the relevant
Subsidiary or the Board, as applicable, may take into account, in its sole
discretion, all factors that it deems appropriate or relevant. Furthermore, the
Company, the relevant Subsidiary or the Board may, as applicable, take any and
all actions it deems necessary or appropriate in its sole discretion, as
permitted by applicable law, to implement the intent of Sections 3, 4, 5 and 6,
including suspension of vesting and payment pending an investigation or the
determination by the Company, the relevant Subsidiary or the Board, as
applicable. Each such Section is without prejudice to the provisions of the
other Sections, and the Company, the relevant Subsidiary or the Board, as
applicable, may elect or be required to apply any or all of the provisions of
Sections 3, 4, 5 and 6 to this Award.
(c)    Your participation in the Plan is voluntary. The value of this Award is
an extraordinary item of compensation and is outside the scope of your
Employment contract, if any, and this Award is not part of your normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.
(d)    The Company or any of its Subsidiaries may, in its sole discretion,
decide to deliver any documents related to this Award by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company, any of its Subsidiaries,
Equity Administrator or another party designated by the Company.
(e)    By accepting this Award electronically, (i) you acknowledge and agree
that you are bound by the terms of this Agreement and the Plan and that you and
this Award are subject to all of the rights, power and discretion of the
Company, its Subsidiaries and the Board set forth in this Agreement and the
Plan; and (ii) this Award is deemed accepted by the Company and the Company
shall be deemed to be bound by the terms of this Agreement.
(f)    You acknowledge and agree that it is your express intent that this
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to this Award, be drawn up in
English. If you have received the Agreement, the Plan or any other documents
related to this Award translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.
(g)    The Company reserves the right to impose other requirements on this
Award, any shares of Common Stock acquired pursuant to this Award, and your
participation in the Plan, to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of this Award and the Plan.


48
    

--------------------------------------------------------------------------------





Such requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
(h)    You acknowledge and agree that you will have no entitlement to
compensation or damages in consequence of the termination of your Employment for
any reason whatsoever and whether or not in breach of contract, insofar as such
entitlement arises or may arise from your ceasing to have rights under or to be
entitled to this Award as a result of such termination, or from the loss or
diminution in value of this Award. Upon the grant of your Award, you shall be
deemed irrevocably to have waived any such entitlement.
(i)    No individual acting as a director, officer, employee or agent of the
Company or any of its Subsidiaries will be liable to you or any other person for
any action, including any Award forfeiture, Award recovery or other
discretionary action taken pursuant to this Agreement or any related
implementing policy or procedure of the Company.
(j)    This Agreement shall be subject to and governed by the laws of the
Commonwealth of Massachusetts, without regard to that commonwealth’s conflicts
of law principles.


49
    

--------------------------------------------------------------------------------





APPENDIX A
    


In consideration of your receipt of this Award, you expressly agree to comply
with the terms and conditions below without regard to whether or not any amount
has been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Appendix A
may result in the sole determination of the Company in the forfeiture of any or
all of the amounts remaining to be paid under this Award.
In addition, your eligibility to participate in the Plan in the future,
including any potential future grants of awards under the Plan (or any successor
incentive plan of the Company), is subject to and conditioned on your compliance
with the terms and conditions of this Appendix A.
All terms used herein shall have the meaning given to them in the Plan or the
Award, except as otherwise expressly provided herein.
1.
Confidentiality.

(a)    You acknowledge that you have access to Confidential Information which is
not generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 16, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof:
(i)    You will always preserve as confidential all Confidential Information,
and will never use it for your own benefit or for the benefit of others; this
includes that you will not use the knowledge of activities or positions in
clients’ securities portfolio accounts or cash accounts for your own personal
gain or for the gain of others.
(ii)    You will not disclose, divulge, or communicate Confidential Information
to any unauthorized person, business or corporation during or after the
termination of your Employment with the Company and its Subsidiaries. You will
use your best efforts and exercise due diligence to protect, to not disclose and
to keep as confidential all Confidential Information.
(iii)    You will not initiate or facilitate any unauthorized attempts to
intercept data in transmission or attempt entry into data systems or files. You
will not intentionally affect the integrity of any data or systems of the
Company or any of its Subsidiaries through the introduction of unauthorized code
or data, or through unauthorized deletion or addition. You will abide by all
applicable Corporate Information Security procedures.
(iv)    Upon the earlier of request or termination of Employment, you agree to
return to the Company or the relevant Subsidiaries, or if so directed by the
Company or the relevant Subsidiaries, destroy any and all copies of materials in
your possession containing Confidential Information.
(b)    The terms of this Appendix A do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Appendix A, is publicly disclosed (other than by a violation by you of the
terms of this


50
    

--------------------------------------------------------------------------------





Appendix A) either prior to or subsequent to your receipt of such information,
or is rightfully received by you from a third party without obligation of
confidence and other than in relation to your Employment with the Company or any
of its Subsidiaries.
State Street recognizes that certain disclosures of confidential information to
appropriate government authorities or other designated persons are protected by
“whistleblower” and other laws. Nothing in this Appendix A is intended to or
should be understood or construed to prohibit or otherwise discourage such
disclosures. State Street will not tolerate any discipline or other retaliation
against employees who properly make such legally-protected disclosures.
2.Assignment and Disclosure.
(a)    You acknowledge that, by reason of being employed by the Company or your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work product conceived, created and/or reduced to
practice by you, individually or jointly with others, during the period of your
Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products activities research
or development of the Company or any of its Subsidiaries or resulting from any
work performed by you for the Company or any of its Subsidiaries, including any
track record with which you may be associated as an investment manager or fund
manager (“Work Product”) that consists of copyrightable subject matter is “work
made for hire” as defined in the Copyright Act of 1976 (17 U.S.C.§ 101), and
such copyrights are therefore owned, upon creation, exclusively by State Street.
To the extent the foregoing does not apply and to the extent permitted by law,
you hereby assign and agree to assign, for no additional consideration, all of
your rights, title and interest in any Work Product and any intellectual
property rights therein to the company and its Subsidiaries. You hereby waive in
favor of the company and its Subsidiaries any and all artist’s or moral rights
(including without limitation, all rights of integrity and attribution) you may
have pursuant to any state, federal or foreign laws, rules or regulations in
respect of any Work Product and all similar rights thereto. You will not pursue
any ownership or other interest in such Work Product, including any intellectual
property rights.
(b)    You will disclose promptly and in writing to the Company or your Employer
Work Product, whether or not patentable or copyrightable. You agree to
reasonably cooperate with the Company (i) to transfer to the Company the Work
Product and any intellectual property rights therein, (ii) to obtain or perfect
such rights, (iii) to execute all papers, at the Company’s expense, that the
Company shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations, and (iv) to protect and enforce the
Company’s or any of its Subsidiaries’ interest in them.
(c)    These obligations shall continue beyond the period of your Employment
with respect to inventions or creations conceived or made by you during the
period of your Employment.
3.Non-Solicitation.
(a)    This Paragraph 3 shall apply to you at any time that you hold the title
of Vice President or higher.


51
    

--------------------------------------------------------------------------------





(b)    You agree that, during your Employment and for a period of six (6) months
from the date your Employment terminates for any reason you will not, without
the prior written consent of the Company or your Employer:
(i)    solicit, directly or indirectly (other than through a general
solicitation of employment not specifically directed to employees of the Company
or any of its Subsidiaries), the employment of, hire or employ, recruit, or in
any way assist another in soliciting or recruiting the employment of, or
otherwise induce the termination of the employment of, any person who then or
within the preceding twelve (12) months was an officer of the Company or any of
its Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or
(ii)    engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries.
(c)    Paragraph 3(a)(i) above shall be deemed to exclude the words “hire or
employ” if your work location is in California or New York, and shall be
construed and administered accordingly.
(d)    For purposes of this Paragraph 3, “officer” shall include any person
holding a position title of Assistant Vice President or SSGA Principal 4 or
higher. Notwithstanding the foregoing, this Paragraph 3 shall be inapplicable
following a Change in Control as defined in the Plan.
4.Notice Period Upon Resignation.
(a)    This Paragraph 4 shall apply to you at any time that you hold the title
of Managing Director or higher (or, any time that you hold the title of Vice
President or higher in State Street Global Markets (“SSGM”)). If you are subject
to an employment agreement that requires a longer notice period, that employment
agreement shall govern.
(b)    In order to permit the Company and its Subsidiaries to safeguard their
business interests and goodwill in the event of your resignation from Employment
for any reason, you agree to give your Employer advance notice of your
resignation. The duration of the advance notice you provide (the “Notice
Period”) will be determined by your title at the time you deliver such notice,
as follows:
(i)    If you are a member of the Management Committee, you will give one
hundred and eighty (180) days’ advance notice;
(ii)    If you are an Executive Vice President, you will give ninety (90) days’
advance notice;
(iii)    If you are a Vice President in SSGM, you will give thirty (30) days’
advance notice; and
(iv)    Otherwise, you will give sixty (60) days’ advance notice.
(c)    During the Notice Period, you will cooperate with your Employer, as well
as the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (e) below,


52
    

--------------------------------------------------------------------------------





at all times during the Notice Period you shall continue to be an employee of
your Employer, shall continue to receive your regular salary and benefits, and
shall continue to comply with the applicable policies of your Employer, the
Company and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or, subject to applicable law, to accrue any paid vacation time.
(d)    You agree that should you fail to provide advance notice of your
resignation as required in this Paragraph 4, your Employer, the Company or any
of its Subsidiaries shall be entitled to seek injunctive relief restricting you
from employment for a period equal to the period for which notice of resignation
was required but not provided, in addition to any other remedies available under
law.
(e)    If you have sixty (60) or fewer days’ notice remaining in your required
Notice Period under this Paragraph 4, your Employer, or the Company, or any of
its Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Appendix A.
(f)    Notwithstanding the foregoing, if you hold the title of Executive Vice
President this Paragraph 4 shall not apply in the event you terminate your
Employment for Good Reason on or prior to the first anniversary of a Change in
Control (each as defined in the Plan).
5.Non-Competition.
(a)    This Paragraph 5 shall apply to you at any time that you hold the title
of Executive Vice President or higher. However, it will not apply to any
Executive Vice President who resides in or has a primary reporting location in
California.
(b)    During your Employment and for the twelve (12) months following its
termination for any reason, you will not, directly or indirectly, whether as
owner, partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with your Employer, the Company or any of its Subsidiaries in any
geographic area in which it or they do business, or undertake any planning for
any business competitive with the business of your Employer, the Company or any
of its Subsidiaries. Specifically, but without limiting the foregoing, you agree
not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer, the Company or
any of its Subsidiaries for which you have provided services, as conducted or in
planning during your Employment. The foregoing, however, shall not prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company.
6.Definitions. For the purpose of this Appendix A, the following terms are
defined as follows:
(a)    “Client” means a present or former customer or client of the Company or
any of its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during your
Employment with the


53
    

--------------------------------------------------------------------------------





Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve (12) months prior to the date your Employment with your
Employer ends.
(b)    “Confidential Information” includes but is not limited to all trade
secrets, trade knowledge, systems, software, code, data documentation, files,
formulas, processes, programs, training aids, printed materials, methods, books,
records, client files, policies and procedures, client and prospect lists,
employee data and other information relating to the operations of the Company or
any of its Subsidiaries and to its or any of their customers, and any and all
discoveries, inventions or improvements thereof made or conceived by you or
others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.”
(c)     ““Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than your Employer, the Company or any of its
Subsidiaries.
(d)     “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other Person with your assistance to induce a Client
to:
(i)    transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity;
(ii)    cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or
(iii)    divert a business opportunity from the Company or any of its
Subsidiaries to any other person or entity, which business or business
opportunity concerns or relates to the business with which you were actively
connected during your Employment with the Company or any of its Subsidiaries.
(e)    “Subsidiaries” means any entity controlling, controlled by or under
common control with the Company, including direct and indirect subsidiaries.
7.Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Appendix A is appended or following the termination of
your Employment). The Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation.
8.Non-Disparagement. Subject to Paragraph 16, below, you agree that during your
Employment and following the termination thereof you shall not make any false,
disparaging, or derogatory statements to any media outlet (including
Internet-based chat rooms, message boards, any and all social media, and/or web
pages), industry groups, financial institutions, or to any current, former or
prospective employees, consultants, clients, or customers of the Company or its
Subsidiaries regarding the Company, its Subsidiaries or


54
    

--------------------------------------------------------------------------------





any of their respective directors, officers, employees, agents, or
representatives, or about the business affairs or financial condition of State
Street or any of its Subsidiaries.
9.Enforcement. You acknowledge and agree that the promises contained in this
Appendix A are necessary to the protection of the legitimate business interests
of your Employer, the Company and its Subsidiaries, including without limitation
its and their Confidential Information, trade secrets and good will, and are
material and integral to the undertakings of the Company under this Award to
which this Appendix A is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such promises in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled. You further agree
that, the periods of restriction contained in this Appendix A shall be tolled,
and shall not run, during any period in which you are in violation of the terms
of this Appendix A, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. Should the
Company determine that any portion of the Deferred Shares granted to you in
connection with this Award are to be forfeited on account of your breach of the
provisions of this Appendix A, any unvested portion of your Award will cease to
vest upon such determination.
10.No Waiver. No delay by your Employer, the Company or any of its Subsidiaries
in exercising any right under this Appendix A shall operate as a waiver of that
right or of any other right. Any waiver or consent as to any of the provisions
herein provided by your Employer, the Company or any of its Subsidiaries must be
in writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion.
11.Relationship to Other Agreements. This Appendix A supplements and does not
limit, amend or replace any other obligations you may have under applicable law
or any other agreement or understanding you may have with your Employer, the
Company or any of its Subsidiaries or pursuant to the applicable policies of any
of them, whether such additional obligations have been agreed to in the past, or
are agreed to in the future.
12.Interpretation of Business Protections. The agreements made by you in
Paragraphs 1, 2, 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Appendix A
is severable and independently enforceable without reference to the enforcement
of any other provision. If any restriction set forth in this Appendix A is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.
13.Assignment. Except as provided otherwise herein, this Appendix A shall be
binding upon and inure to the benefit of both parties and their respective
successors and assigns,


55
    

--------------------------------------------------------------------------------





including any person or entity which acquires the Company or its assets or
business; provided, however, that your obligations are personal and may not be
assigned by you.
14.Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Appendix A, and it shall be deemed to have been accepted by the Company.
15.Notification Requirement. Until forty-five (45) days after the period of
restriction under Paragraph five (5) expires, you shall give notice to the
Company of each new business activity you plan to undertake, at least five (5)
business days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Appendix A.
16.Certain Limitations.
(a)    Nothing in this Appendix A prohibits you from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Appendix A requires you to notify the Company that you have made any such report
or disclosure. However, in connection with any such activity, you acknowledge
you must take reasonable precautions to ensure that any confidential information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same.
You shall not be held criminally or civilly liable under any Federal or State
trade secret law if you disclose a Company trade secret (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, solely for the purposes of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.
(b)    Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information covered by the Bank
Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information.










STATE STREET CORPORATION


56
    

--------------------------------------------------------------------------------





2017 STOCK INCENTIVE PLAN


2017 Deferred Stock Award Agreement--Directors


You have elected to defer payment of one or more of the annual stock award,
annual retainer or an additional retainer payable to you for your services as a
member of the State Street Board of Directors from the date of the 2017 Annual
Meeting of Shareholders until the date of the 2018 Annual Meeting of
Shareholders. The total number of shares of Stock you elected to defer (the
“Deferred Shares”) is shown on your investment report on the website maintained
by the Equity Administrator (Fidelity or another third party designated by the
Company). The Deferred Shares are granted under the State Street Corporation
2017 Stock Incentive Plan (the “2017 Plan”), and are subject to the terms and
conditions contained in the 2017 Plan, the State Street Corporation Deferred
Compensation Plan for Directors (the “Deferral Plan”), the related election
forms and the terms set forth below. All capitalized terms used herein shall
have the meaning given to them in the Deferral Plan, except as otherwise
expressly provided herein.


1.    The Deferred Shares plus any additional shares of Stock determined under
paragraph 3 below (the Deferred Shares plus the shares described in paragraph 3
being hereinafter referred to as the “2017 shares”) will be issued to you as
soon as practicable following (i) your Separation from Service or (ii) the
earlier of your Separation from Service or the date specified in your timely
deferral election made pursuant to the terms of the Deferral Plan. In the event
of your death prior to the issuance of the 2017 shares, the 2017 shares will be
issued to your Beneficiary(ies). You may designate a Beneficiary or
Beneficiaries by delivering to Todd Gershkowitz, Executive Vice President, Total
Rewards (the “Head of Total Rewards”), or to his successor or designate, a
written beneficiary designation in the form provided under the Deferral Plan.
Alternatively, you may designate a Beneficiary or Beneficiaries by communicating
your beneficiary designation to Fidelity to record in your account. Your
designation (or change in designation) will be effective when received by the
Head of Total Rewards or Fidelity, as applicable. If you should die without
having named a Beneficiary, your 2017 shares will be issued to the executor or
administrator of your estate.


2.    At any date that is at least twelve months prior to the Plan Year in which
the 2017 shares would otherwise be paid (or payment would have commenced) you
may make an election to change the timing and/or form of payment of the 2017
shares under the Deferral Plan. Any election described in the preceding sentence
must be in writing and shall take effect only when delivered to the Head of
Total Rewards or Fidelity in the form provided under the Deferral Plan. Except
as otherwise determined by the Administrator consistent with Section 409A, no
such election may specify a new date for receipt of the 2017 shares that is
earlier than five years following the date on which the 2017 shares would be
paid or payment would have commenced. No change to an election as to the time or
form of payment will take effect until at least twelve months after the


57
    

--------------------------------------------------------------------------------





date on which the election is made. If you make an effective election under this
paragraph to defer receipt of the 2017 shares, and you die prior to issuance of
the shares, the 2017 shares shall be issued as soon as practicable following
your death to your designated Beneficiary(ies) or to the executor or
administrator of your estate if no Beneficiary has been designated or survives.


3.    You will not have any rights as a stockholder with respect to the 2017
shares until they have been issued to you. However, if any dividends and
distributions (other than distributions described in paragraph 4) are paid on
the Stock prior to the date you are issued the 2017 shares, the number of 2017
shares notionally credited to your account will be increased by the number of
shares obtained as follows: by dividing the total dividend or distribution you
would have received if you had owned the 2017 shares credited to your account on
the dividend or other distribution declaration date, by the closing price of a
share of Stock on the date the dividend or distribution was paid.


4.    The number and kind of shares constituting the 2017 shares shall be
appropriately adjusted by the Board to reflect stock splits, stock dividends or
similar changes in the capitalization of the Corporation.


5.    Your rights to the 2017 shares are only those of an unsecured creditor of
the Corporation. Nothing herein or in the Deferral Plan or otherwise shall be
construed as obligating the Corporation to establish a trust or otherwise to set
aside Stock or funds to meet its obligations hereunder or under the Deferral
Plan.


6.    Nothing herein or in the Deferral Plan or otherwise shall obligate the
Corporation to register the shares of Stock to be issued hereunder. You
acknowledge that federal and state securities laws or other laws may limit the
extent to which you or your Beneficiary(ies) may sell or otherwise transfer or
dispose of any shares of Stock issued hereunder. Under currently applicable
rules under the Securities Exchange Act of 1934, as amended, you are required to
report the award described above as a 2017 exempt award.


7.    The Board may at any time vote to accelerate the issuance of the 2017
shares to you, but only if doing so would be consistent with the requirements of
Section 409A. The Deferral Plan and the award described herein are intended to
comply with Section 409A and shall be subject to such modifications as are
necessary so to comply.


8.    You agree that as a precondition to the issuance of any of the 2017
shares, you will pay to the Corporation such amounts, if any (including, but not
limited to, income taxes and social insurance contributions if applicable), as
are required to be withheld by the Corporation in respect of the award and
payments described herein.


9.    The Deferral Plan and the award described herein shall be construed and
administered by the Board in accordance with the laws of the Commonwealth of
Massachusetts, and the determination of the Board shall be binding on all
persons.


58
    

--------------------------------------------------------------------------------











59
    